EXECUTION VERSION


2018 REPLACEMENT TERM LOAN AMENDMENT
(FOURTH AMENDMENT TO CREDIT AGREEMENT)
2018 REPLACEMENT TERM LOAN AMENDMENT (FOURTH AMENDMENT TO CREDIT AGREEMENT)
(this “Amendment”), dated as of February 16, 2018 (the “Signing Date”), by and
among Horizon Global Corporation (the “Borrower”), JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), the 2018
Replacement Term Lenders (as defined below) and the undersigned Subsidiary Loan
Parties (but only with respect to Section 8(f) hereto), to the Term Loan Credit
Agreement, dated as of June 30, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”; such
Credit Agreement, after the occurrence of the 2018 Replacement Term Loan
Facility Effective Date (as defined below), the “Amended Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time party thereto (the “Lenders”), and the Administrative
Agent.
W I T N E S S E T H :
WHEREAS, the Borrower requests that the Term Loans (the “Existing Term Loans”)
be replaced with a new term loan facility (the “2018 Replacement Term Loan
Facility”) as provided herein;
WHEREAS, the loans under the 2018 Replacement Term Loan Facility (the “2018
Replacement Term Loans”) will replace and refinance the Existing Term Loans and
will increase the principal amount of the Term Loans to an aggregate amount of
up to $385,000,000;
WHEREAS, the 2018 Replacement Term Loans will have the terms set forth in the
Credit Agreement, except as expressly provided otherwise herein;


WHEREAS, the Borrower requests that the Lenders party hereto agree to make
certain amendments to the Existing Credit Agreement;


WHEREAS, each existing Lender that executes and delivers a lender addendum
(substantially in the form attached hereto as Exhibit A-1) (a “2018 Replacement
Term Lender Addendum (Cashless Roll)”) and in connection therewith agrees to
continue all of its outstanding Existing Term Loans as 2018 Replacement Term
Loans (such continued Existing Term Loans, the “Continued Term Loans”, and such
Lenders, collectively, the “Continuing Term Lenders”) will thereby (i) agree to
the terms of this Amendment and the Amended Credit Agreement and (ii) agree to
continue all of its Existing Term Loans (the Lenders of such Existing Term
Loans, collectively, the “Existing Term Lenders”) outstanding on the 2018
Replacement Term Loan Facility Effective Date (as defined below) as 2018
Replacement Term Loans in such amount as is determined by the Administrative
Agent and notified to such Continuing Term Lender (not to exceed such Lender’s
Existing Term Loans);


WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a lender
addendum


1
        

--------------------------------------------------------------------------------




(substantially in the form attached hereto as Exhibit A-2) (a “2018 Replacement
Term Lender Addendum (Additional Term Lender)” and, together with a 2018
Replacement Term Lender Addendum (Cashless Roll), a “2018 Replacement Term
Lender Addendum”) and agrees in connection therewith to make 2018 Replacement
Term Loans (collectively, the “Additional Term Lenders”, and together with the
Continuing Term Lenders, collectively, the “2018 Replacement Term Lenders”) will
thereby (i) agree to the terms of this Amendment and the Amended Credit
Agreement and (ii) commit to make 2018 Replacement Term Loans to the Borrower on
the 2018 Replacement Term Loan Facility Effective Date (the “Additional Term
Loans”) in such amount (not exceeding any commitment offered by such Additional
Term Lender) as is determined by the Administrative Agent and notified to such
Additional Term Lender;


WHEREAS, the proceeds of the 2018 Replacement Term Loans will be used to (i)
repay in full the outstanding principal amount of the Existing Term Loans, (ii)
consummate the Brink Acquisition (as defined below) and pay the acquisition
consideration in connection with the foregoing, (iii) pay the fees and expenses
payable in connection with the foregoing (clauses (i), (ii) and (iii)
collectively, the “Brink Transactions”), and (iv) for general corporate
purposes;


WHEREAS, Section 10.02(b) of the Existing Credit Agreement provides that certain
waivers, amendments or modifications of the Existing Credit Agreement may be
effected by an agreement or agreements in writing entered into by the
Administrative Agent, Borrower and the Lenders affected thereby;


WHEREAS, because the provisions set forth in Exhibit B attached to this
Amendment shall only be operative upon the repayment in full of the Existing
Term Loans with the proceeds of the 2018 Replacement Term Loans, the parties
hereto have determined that the amendments set forth in Section 2 below only
affect the rights and duties of the 2018 Replacement Term Lenders and therefore
only the consent of the 2018 Replacement Term Lenders is required to effect the
amendments set forth in Section 2 below; and


WHEREAS, the 2018 Replacement Term Lenders, the Administrative Agent, and the
Borrower are willing to agree to this Amendment on the terms set forth herein;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1.    DEFINITIONS. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.
SECTION 2.    AMENDMENTS.
a.    Amendment to the Credit Agreement. The Credit Agreement is hereby amended,
effective immediately after the provision of the 2018 Replacement Term Loans on
the 2018 Replacement Term Loan Facility Effective Date, with the stricken text
deleted (indicated textually in the same manner as the following example:
stricken text) and with the double-underlined text


2
        

--------------------------------------------------------------------------------




added (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit B attached hereto.
b.    Amendment to Schedule 2.01. Schedule 2.01 of the Credit Agreement is
hereby amended and restated in its entirety as set forth on Exhibit C attached
hereto and shall reflect an aggregate principal amount of $385,000,000 of 2018
Replacement Term Loan Commitments.
SECTION 3.    2018 REPLACEMENT TERM LOANS; ALLOCATIONS.
a.    Each 2018 Replacement Term Lender, by executing a 2018 Replacement Term
Lender Addendum, consents to the amendments to the Credit Agreement set forth in
this Amendment and is deemed for all purposes to be a party to this Amendment.
b. Subject to the terms and conditions set forth herein, each 2018 Replacement
Term Lender agrees to provide its 2018 Replacement Term Loan on the 2018
Replacement Term Loan Facility Effective Date in a principal amount equal to
such 2018 Replacement Term Lender’s 2018 Replacement Term Loan Commitment (as
defined below); provided that the 2018 Replacement Term Loan Facility Effective
Date shall occur on a date that is on or prior to the Expiration Date (as
defined below). The Borrower shall give notice to the Administrative Agent of
the proposed 2018 Replacement Term Loan Facility Effective Date not later than
one Business Day prior thereto, and the Administrative Agent shall notify each
2018 Replacement Term Lender thereof.
c.     Each 2018 Replacement Term Lender will provide its 2018 Replacement Term
Loan on the 2018 Replacement Term Loan Facility Effective Date by making
available to the Administrative Agent, in the manner contemplated by the Amended
Credit Agreement or as otherwise arranged by the Administrative Agent and such
2018 Replacement Term Lenders, an amount equal to its 2018 Replacement Term Loan
Commitment. The “2018 Replacement Term Loan Commitment” of any 2018 Replacement
Term Lender will be such amount (not exceeding any commitment offered by such
2018 Replacement Term Lender) allocated to it by the Administrative Agent and
notified to it on or prior to the 2018 Replacement Term Loan Facility Effective
Date. The failure of any 2018 Replacement Term Lender to make any 2018
Replacement Term Loan required to be made by it shall not relieve any other 2018
Replacement Term Lender of its obligations hereunder; provided that the
commitments of the 2018 Replacement Term Lenders are several and no such Lender
will be responsible for any other such Lender’s failure to provide its 2018
Replacement Term Loan. The 2018 Replacement Term Loans may from time to time be
ABR Loans or Eurodollar Loans, as determined by the Borrower and notified to the
Administrative Agent as contemplated by Sections 2.02 and 2.07 of the Amended
Credit Agreement. Upon the provision of the 2018 Replacement Term Loans on the
2018 Replacement Term Loan Facility Effective Date, the 2018 Replacement Term
Loans shall be ABR Loans or Eurodollar Loans, as the case may be, of the same
Type and with the Interest Period(s) that were applicable to the Existing Term
Loans immediately prior to the 2018 Replacement Term Loan Facility Effective
Date uninterrupted thereby with the initial Interest Period(s) applicable to the
2018 Replacement Term Loans equal to the remaining length of such Existing Term
Loans’ Interest Period(s).


3
        

--------------------------------------------------------------------------------




d.    The obligation of each 2018 Replacement Term Lender to provide its 2018
Replacement Term Loans on the 2018 Replacement Term Loan Facility Effective Date
is subject to the satisfaction of the conditions set forth in Section 4 of this
Amendment.
e.    On and after the 2018 Replacement Term Loan Facility Effective Date, each
reference in the Amended Credit Agreement to “Term B Loans” shall be deemed to
be a reference to the 2018 Replacement Term Loans contemplated hereby, except
for such references in Section 4.01(g) and (m).
f.    The Lenders hereby agree to waive the notice requirements of Section 2.11
of the Credit Agreement (which notice is otherwise hereby deemed to be
effectively given to the Administrative Agent) in connection with the prepayment
of Term Loans and the prepayment or replacement of Existing Term Loans
contemplated hereby.
SECTION 4.    PROVISION OF THE 2018 REPLACEMENT TERM LOANS. The provision of the
2018 Replacement Term Loans shall occur, as of the date (the “2018 Replacement
Term Loan Facility Effective Date”) on which the conditions set forth below have
been satisfied:
a.    At the time of and immediately after giving effect to the 2018 Replacement
Term Loan Facility Effective Date and the provision of 2018 Replacement Term
Loans on the 2018 Replacement Term Loan Facility Effective Date, no Event of
Default or Default shall have occurred and be continuing.
b.    The Administrative Agent (or its counsel) shall have received (i) from the
Borrower either (x) a counterpart of this Amendment signed on behalf of the
Borrower or (y) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic transmission of a signed signature page of
this Amendment) that the Borrower has signed a counterpart of this Amendment and
(ii) from each 2018 Replacement Term Lender either (x) a 2018 Replacement Term
Lender Addendum signed on behalf of such 2018 Replacement Term Lender or (y)
written evidence satisfactory to the Administrative Agent (which may include fax
or other electronic transmission of a signed 2018 Replacement Term Lender
Addendum) that such 2018 Replacement Term Lender has signed a 2018 Replacement
Term Lender Addendum.
c.    The Administrative Agent shall have received, on behalf of itself and the
Lenders on the 2018 Replacement Term Loan Facility Effective Date, a customary
written opinion of Jones Day, counsel for the Borrower (A) dated the 2018
Replacement Term Loan Facility Effective Date, (B) addressed to the
Administrative Agent and the 2018 Replacement Term Lenders on the 2018
Replacement Term Loan Facility Effective Date and (C) in form and substance
reasonably satisfactory to the Administrative Agent, and the Borrower hereby
instructs its counsel to deliver such opinions.
d.    The Administrative Agent shall have received in the case of each Loan
Party as of the 2018 Replacement Term Loan Facility Effective Date each of:
i)
a copy of the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation, including all amendments thereto, of
each such Loan Party,



4
        

--------------------------------------------------------------------------------




certified as of a recent date by the Secretary of State (or other similar
official) of the jurisdiction of its organization, and a certificate as to the
good standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Loan Party as of a recent date from such
Secretary of State (or other similar official);
ii)
a certificate of the secretary or assistant secretary or similar officer of each
Loan Party dated the 2018 Replacement Term Loan Facility Effective Date and
certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or limited
partnership agreement, limited liability company agreement or other equivalent
governing documents) of the applicable Loan Party as in effect on the 2018
Replacement Term Loan Facility Effective Date,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of the
applicable Loan Party (or its managing general partner or managing member)
authorizing the execution, delivery and performance of this Amendment and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the 2018 Replacement Term Loan Facility Effective Date,
(C) that attached thereto is a true and complete copy of the certificate or
articles of incorporation, certificate of limited partnership or certificate of
formation of the applicable Loan Party which not been amended since the date of
the last amendment thereto disclosed pursuant to clause (i) above,
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of the applicable Loan Party, and
(E) as to the absence of any pending proceeding for the dissolution or
liquidation of the applicable Loan Party.
e.    a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (d)(ii) above;
f.    a certificate of a Responsible Officer of the Borrower certifying that as
of the 2018 Replacement Term Loan Facility Effective Date (i) all the
representations and warranties set forth in the Amended Credit Agreement are
true and correct to the extent set forth therein on and as of the 2018
Replacement Term Loan Facility Effective Date except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date and (ii) that as of the 2018 Replacement Term
Loan Facility Effective Date, no Default or Event of Default has occurred and is
continuing or


5
        

--------------------------------------------------------------------------------




would result from the provision of the 2018 Replacement Term Loans on the 2018
Replacement Term Loan Facility Effective Date.
g.    substantially simultaneously with the 2018 Replacement Term Loan Facility
Effective Date, the acquisition (the “Brink Acquisition”) of Brink International
B.V. and its subsidiaries (collectively, the “Acquired Entities”) shall be
consummated pursuant to the Sale and Purchase Agreement, dated as of December
13, 2017 (the “Brink Purchase Agreement”) with Cequent Nederland Holdings B.V.,
Coöperatief H2 Equity Partners Fund IV Holding W.A., Stichting
Administratiekantoor Brink I and Stichting Administratiekantoor Brink II, on the
terms set forth in the Brink Purchase Agreement, and no provision thereof shall
have been amended, modified or waived, and no consent shall have been given
thereunder, in any manner materially adverse to the interests of the 2018
Replacement Term Lenders or 2018 Replacement Term Loan Facility Lead Arrangers,
in their capacity as such, without the prior written consent of the 2018
Replacement Term Loan Facility Lead Arrangers (the date of the consummation of
the Brink Acquisition, the “Brink Acquisition Closing Date”). The “2018
Replacement Term Loan Facility Lead Arrangers” shall mean, collectively,
JPMorgan Chase Bank, N.A, Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, and Jefferies Finance LLC, each in their capacity
as a joint lead arranger and joint bookrunner for the 2018 Replacement Term Loan
Facility.
h. (i) the Collateral and Guarantee Requirement continues to be satisfied with
respect to the Loan Parties and the Administrative Agent shall have received a
completed Perfection Certificate dated the 2018 Replacement Term Loan Facility
Effective Date and signed by an executive officer or Financial Officer of the
Loan Parties, together with all attachments contemplated thereby, (ii) the
Administrative Agent shall have received the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties
and copies of the financing statements (or similar documents) disclosed by such
search and (iii) the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are either permitted by Section
6.02 of the Amended Credit Agreement or have been released (or authorized for
release in a manner reasonably satisfactory to the Administrative Agent).
i.    the Administrative Agent shall have received all fees payable thereto or
to any Lender on or prior to the 2018 Replacement Term Loan Facility Effective
Date, including any ticking fees separately agreed to by the Borrower and the
Lenders, to the extent invoiced, all other amounts due and payable pursuant to
the Loan Documents on or prior to the 2018 Replacement Term Loan Facility
Effective Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP) required to be reimbursed or
paid by the Loan Parties under the Credit Agreement or under any other Loan
Document.
j.    to the extent requested by the Administrative Agent not less than two (2)
days prior to the 2018 Replacement Term Loan Facility Effective Date, the
Administrative Agent shall have received, at least one (1) day prior to the 2018
Replacement Term Loan Facility Effective Date, all documentation and other
information required by regulatory authorities under applicable “know


6
        

--------------------------------------------------------------------------------




your customer” and anti-money laundering rules and regulations, including
without limitation the USA PATRIOT Act.
k.    the Borrower shall have furnished to the Administrative Agent its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal years ended December 31, 2016 and
December 31, 2017 (to the extent such fiscal year has ended at least 90 days
prior to the 2018 Replacement Term Loan Facility Effective Date) , reported on
by Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
each fiscal quarter ended subsequent to the last fiscal year for the
documentation in clause (i) has been provided, and at least 45 days prior to the
2018 Replacement Term Loan Facility Effective Date, in each case certified by
its chief financial officer. The Administrative Agent hereby acknowledges
receipt of the consolidated balance sheet and statements of income, stockholders
equity and cash flows for the year ended December 31, 2016 and the fiscal
quarters ended March 31, 2017, June 30, 2017 and September 30, 2017.
l.    the Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the 2018
Replacement Term Loan Facility Effective Date and signed by the chief financial
officer of the Borrower, certifying that the Borrower and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are solvent.
SECTION 5.    REPRESENTATIONS AND WARRANTIES. In order to induce the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent that (a) this Amendment has
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders of the Borrower and (b) this Amendment has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 6.    Use of Proceeds. The Borrower will use the proceeds of the 2018
Replacement Term Loans on the 2018 Replacement Term Loan Facility Effective Date
solely (i) to consummate the Brink Transactions and (ii) for general corporate
purposes.
SECTION 7.    GENERAL.
a.    Expiration. In the event that the funding of the under the 2018
Replacement Term Loan Facility does not occur on or before the Expiration Date,
this Amendment and the commitments hereunder of the 2018 Replacement Term
Lenders to provide the 2018 Replacement Term Loans shall automatically
terminate. “Expiration Date” means the earliest of (i) June 30, 2018, (ii) the
closing of the Brink Acquisition without the use of the 2018 Replacement Term
Loan proceeds and (iii) the termination of the Brink Purchase Agreement prior to
closing of the Brink Acquisition.
b.    Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses in connection
with the preparation, negotiation and execution of this Amendment, including the
reasonable fees, charges and


7
        

--------------------------------------------------------------------------------




disbursements of counsel for the Administrative Agent in accordance with
Section 10.03 of the Credit Agreement.
c.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Amendment by telecopy or email transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.
d.     Headings. Article and Section headings are used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
e.    Consent. Each 2018 Replacement Term Lender, by delivering a signed 2018
Replacement Term Lender Addendum and providing its 2018 Replacement Term Loan on
the 2018 Replacement Term Loan Facility Effective Date, shall be deemed to have
acknowledged receipt of and consented to and approved each Loan Document and
each other document required to be approved by the Administrative Agent or any
Lender, as applicable, on the 2018 Replacement Term Loan Facility Effective
Date.
f.    Reaffirmation. Each undersigned Loan Party hereby:  
i.
consents to this Amendment and the transactions contemplated hereby and hereby
confirms its guarantees, pledges, grants of security interests, acknowledgments,
obligations and consents under the Guarantee and Collateral Agreement and the
other Security Documents and the other Loan Documents to which it is a party and
agrees that such guarantees, pledges, grants of security interests,
acknowledgments, obligations and consents shall be, and continue to be, in full
force and effect, and shall secure the Obligations (after giving effect to the
Amendment and consummation of the transactions contemplated hereby) including
the 2018 Replacement Term Loans, and shall accrue to the benefit of the
Administrative Agent and the other Secured Parties, including without
limitation, the 2018 Replacement Term Lenders and their permitted assignees,

ii.
ratifies the Security Documents and the other Loan Documents to which it is a
party,  

iii.
confirms that after giving effect to this Amendment, all of the Liens and
security interests created and arising under the Security Documents to which it
is a party remain in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, and having the same perfected status and
priority as collateral security for the Obligations as existed prior to giving
effect to this Amendment,  

iv.
agrees that each of the representations and warranties made by each Loan Party
in the Security Documents to which it is a party is true and correct as to it in
all material respects on and as of the date hereof (unless any such
representation or



8
        

--------------------------------------------------------------------------------




warranty expressly relates to a given date, in which case such representation or
warranty was true and correct in all material respects as of such given date),
and  
v.
agrees that it shall take any action reasonably requested by the Administrative
Agent in order to confirm or effect the intent of this Amendment.

SECTION 8.    CONTINUING EFFECT. Except as expressly amended, waived or modified
hereby, the Loan Documents shall continue to be and shall remain in full force
and effect in accordance with their respective terms. This Amendment shall not
constitute an amendment, waiver or modification of any provision of any Loan
Document not expressly referred to herein and shall not be construed as an
amendment, waiver or modification of any action on the part of the Borrower or
the other Loan Parties that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein, or be
construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event. Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms. Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the Amended
Credit Agreement, the other Loan Documents, applicable law and/or equity. On and
after the 2018 Replacement Term Loan Facility Effective Date, any reference to
the “Credit Agreement” or the term “Loan Documents” in the Credit Agreement and
the other Loan Documents shall include this Amendment pursuant to the terms set
forth herein. On and after the 2018 Replacement Term Loan Facility Effective
Date, any reference to the “Credit Agreement” in any Loan Document or any
related documents shall be deemed to be a reference to the Amended Credit
Agreement.
SECTION 9.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 10.    SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, the other Agents
and the Lenders, and each of their respective successors and assigns, and shall
not inure to the benefit of any third parties. The execution and delivery of a
2018 Replacement Term Lender Addendum by any Lender prior to the 2018
Replacement Term Loan Facility Effective Date shall be binding upon its
successors and assigns and shall be effective as to any Loans or Commitments
assigned to it after such execution and delivery.
SECTION 11.    ENTIRE AGREEMENT. This Amendment, the Amended Credit Agreement
and the other Loan Documents represent the entire agreement of the Loan Parties,
the Administrative Agent, the Agents, and the 2018 Replacement Term Lenders, as
applicable, with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, any other Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Credit Agreement or the
other Loan Documents.


9
        

--------------------------------------------------------------------------------




SECTION 12.    LOAN DOCUMENT. This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.
SECTION 13.    COUNTERPARTS. This Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.
SECTION 14.    HEADINGS. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.




10
        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.
HORIZON GLOBAL CORPORATION,
as the Borrower
By:
/s/ David Rice    
Name: David Rice
Title: Chief Financial Officer



HORIZON GLOBAL COMPANY LLC
By:
/s/ David Rice        
Name: David Rice
Title: Vice President and Manager



HORIZON GLOBAL AMERICAS INC.
By:
/s/ David Rice        
Name: David Rice
Title: Vice President and Director





 


[Signature Page to 2018 Replacement Term Loan Amendment]
        

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:
/s/ Krys Szremski    
Name: Krys Szremski
Title: Executive Director





























[Lender signature pages on file with the Administrative Agent]




[Signature Page to 2018 Replacement Term Loan Amendment]
        

--------------------------------------------------------------------------------








[Signature Page to 2018 Replacement Term Loan Amendment]
        

--------------------------------------------------------------------------------





Exhibit A-1


2018 REPLACEMENT TERM LENDER ADDENDUM (CASHLESS ROLL) TO THE 2018 REPLACEMENT
TERM LOAN AMENDMENT
IN RESPECT OF THE
CREDIT AGREEMENT DATED AS OF JUNE 30, 2015
AS AMENDED AS OF SEPTEMBER 19, 2016
AS FURTHER AMENDED AS OF JANUARY 11, 2017
AND AS FURTHER AMENDED AS OF MARCH 31, 2017


This 2018 Replacement Term Lender Addendum (this “2018 Replacement Term Lender
Addendum”) is referred to in, and is a signature page to, the 2018 Replacement
Term Loan Amendment (the “Agreement”) to that certain the Term Loan Credit
Agreement dated as of June 30, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”) among
Horizon Global Corporation, the several banks and other financial institutions
or entities from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined in this 2018
Replacement Term Lender Addendum have the meanings assigned to such terms in the
Agreement or the Credit Agreement, as applicable.
By executing this 2018 Replacement Term Lender Addendum as a 2018 Replacement
Term Lender, the undersigned institution agrees (A) to the terms of the
Agreement and the Amended Credit Agreement and (B) on the terms and subject to
the conditions set forth in the Agreement and the Amended Credit Agreement, to
continue all of its existing Term Loans outstanding on the 2018 Replacement Term
Loan Facility Effective Date as 2018 Replacement Term Loans pursuant to a
cashless roll in a principal amount equal to the aggregate principal amount of
such Existing Term Loans so continued equal to such Lender’s 2018 Replacement
Term Loan Commitment.


Name of Institution:
 




 
Executing as a 2018 Replacement Term Lender:


   By:
      __________________________________
      Name:
      Title:


For any institution requiring a second signature line:


   By:
      __________________________________
      Name:
      Title:
 





        

--------------------------------------------------------------------------------




Exhibit A-2


2018 REPLACEMENT TERM LENDER ADDENDUM (ADDITIONAL TERM LENDER) TO THE 2018
REPLACEMENT TERM LOAN AMENDMENT
IN RESPECT OF THE
CREDIT AGREEMENT DATED AS OF JUNE 30, 2015
AS AMENDED AS OF SEPTEMBER 19, 2016
AS FURTHER AMENDED AS OF JANUARY 11, 2017
AND AS FURTHER AMENDED AS OF MARCH 31, 2017


This 2018 Replacement Term Lender Addendum (this “2018 Replacement Term Lender
Addendum”) is referred to in, and is a signature page to, the 2018 Replacement
Term Loan Amendment (the “Agreement”) to that certain the Term Loan Credit
Agreement dated as of June 30, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”) among
Horizon Global Corporation, the several banks and other financial institutions
or entities from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used but not defined in this 2018
Replacement Term Lender Addendum have the meanings assigned to such terms in the
Agreement or the Credit Agreement, as applicable.
By executing this 2018 Replacement Term Lender Addendum as a 2018 Replacement
Term Lender, the undersigned institution agrees (A) to the terms of the
Agreement and the Amended Credit Agreement and (B) on the terms and subject to
the conditions set forth in the Agreement and the Amended Credit Agreement, to
provide 2018 Replacement Term Loans on the 2018 Replacement Term Loan Facility
Effective Date in the amount of such 2018 Replacement Term Lender’s 2018
Replacement Term Loan Commitment.


Name of Institution:
 




 
Executing as a 2018 Replacement Term Lender:


   By:
      ____________________________________
      Name:
      Title:


For any institution requiring a second signature line:


   By:
      _____________________________________
      Name:
      Title:
 









    

--------------------------------------------------------------------------------











Exhibit B
Amended and Restated Credit Agreement


[See attached.]




        

--------------------------------------------------------------------------------






Exhibit C


[On file with Administrative Agent.]






    

--------------------------------------------------------------------------------


EXECUTION VERSION
Exhibit A to
2018 Replacement Term Loan Amendment
(Fourth Amendment)






[Conformed Credit Agreement Reflecting the First Amendment, dated as of
September 19, 2016, Second Amendment, dated as of January 11, 2017 and, 2017
Replacement Term Loan Amendment
(Third Amendment), dated as of March 31, 2017] and 2018 Replacement Term Loan
Amendment
(Fourth Amendment), dated as of February 16, 2018]


THIS COMPOSITE CREDIT AGREEMENT HAS NOT BEEN EXECUTED BY THE APPLICABLE PARTIES
AND ALTHOUGH IT IS BELIEVED TO BE ACCURATE, IT HAS BEEN PREPARED FOR CONVENIENCE
PURPOSES ONLY AND, EXCEPT WITH RESPECT TO CHANGES MADE PURSUANT TO SECTION 2 OF
THE 2018 REPLACEMENT TERM LOAN AMENDMENT
(FOURTH AMENDMENT), REFERENCE SHOULD BE MADE TO THE ORIGINAL CREDIT AGREEMENT
AND EACH APPLICABLE MODIFICATION THERETO FOR ALL LEGAL DETERMINATIONS.

--------------------------------------------------------------------------------



TERM LOAN CREDIT AGREEMENT

dated as of June 30, 2015,

among

HORIZON GLOBAL CORPORATION,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,

BMO CAPITAL MARKETS CORP.,
and
WELLS FARGO SECURITIES, LLC,
as Syndication Agents,

KEYBANC CAPITAL MARKETS INC.,
SIDOTI & COMPANY, LLC
and
ROTH CAPITAL PARTNERS, LLC
as Documentation Agents
___________________________
J.P. MORGAN SECURITIES LLC,
BMO CAPITAL MARKETS CORP.,
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------





    

--------------------------------------------------------------------------------







 
TABLE OF CONTENTS
 
Page
 
 
 
ARTICLE I
 
 
 
 
 
DEFINITIONS
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
3032


SECTION 1.03
Terms Generally
3032
SECTION 1.04
Accounting Terms; GAAP
3133
 
ARTICLE II
 
 
 
 
 
THE CREDITS
 
SECTION 2.01
Commitments
3133
SECTION 2.02
Loans and Borrowings
3133
SECTION 2.03
Requests for Borrowings
3234
SECTION 2.04
[Reserved]
3335
SECTION 2.05
[Reserved]
3335
SECTION 2.06
Funding of Borrowings
3335
SECTION 2.07
Interest Elections
3335
SECTION 2.08
Termination and Reduction of Commitments
3436


SECTION 2.09
Repayment of Loans; Evidence of Debt
3537
SECTION 2.10
Amortization of Term Loans
3537
SECTION 2.11
Prepayment of Loans
3638
SECTION 2.12
Fees
3840
SECTION 2.13
Interest
3840
SECTION 2.14
Alternate Rate of Interest
3840
SECTION 2.15
Increased Costs
3942
SECTION 2.16
Break Funding Payments
4043
SECTION 2.17
Taxes
4043
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
4346
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
4447
SECTION 2.20
[Reserved].
4548
SECTION 2.21
Incremental Facilities
4548
SECTION 2.22
[Reserved]
4750
SECTION 2.23
Extensions
4750
 
ARTICLE III
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01
Organization; Powers
4851



- i-

--------------------------------------------------------------------------------




SECTION 3.02
Authorization; Enforceability
4952
SECTION 3.03
Governmental Approvals; No Conflicts
4952
SECTION 3.04
Financial Condition; No Material Adverse Change
4952
SECTION 3.05
Properties
5053
SECTION 3.06
Litigation and Environmental Matters
5053
SECTION 3.07
Compliance with Laws and Agreements
5154
SECTION 3.08
Investment Company Status
5154
SECTION 3.09
Taxes
5154
SECTION 3.10
ERISA
5154
SECTION 3.11
Disclosure
5154
SECTION 3.12
Subsidiaries
5154
SECTION 3.13
Insurance
5255
SECTION 3.14
Labor Matters
5255
SECTION 3.15
Solvency
5255
SECTION 3.16
Senior Indebtedness
5255
SECTION 3.17
Security Documents
5255
SECTION 3.18
Federal Reserve Regulations
5356
SECTION 3.19
Anti-Corruption Laws and Sanctions
5356
SECTION 3.20
Material Contracts
5356
SECTION 3.21
EEA Financial Institutions
5457
ARTICLE IV
 
 
 
 
 
 
CONDITIONS
 
SECTION 4.01
Closing Date
5457
 
ARTICLE V
 
 
 
 
 
AFFIRMATIVE COVENANTS
 
SECTION 5.01
Financial Statements and Other Information
5659
SECTION 5.02
Notices of Material Events
5861
SECTION 5.03
Information Regarding Collateral
5962
SECTION 5.04
Existence; Conduct of Business
6063
SECTION 5.05
Payment of Obligations
6063
SECTION 5.06
Maintenance of Properties
6063
SECTION 5.07
Insurance
6063
SECTION 5.08
Casualty and Condemnation
6063
SECTION 5.09
Books and Records; Inspection and Audit Rights
6164
SECTION 5.10
Compliance with Laws
6164
SECTION 5.11
Use of Proceeds
6164
SECTION 5.12
Additional Subsidiaries
6164
SECTION 5.13
Further Assurances
6164
SECTION 5.14
Ratings
6265
 
ARTICLE VI
 
 
 
 



- ii-

--------------------------------------------------------------------------------




 
NEGATIVE COVENANTS
 
SECTION 6.01
Indebtedness; Certain Equity Securities
6265
SECTION 6.02
Liens
6568
SECTION 6.03
Fundamental Changes
6670
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
6670
SECTION 6.05
Asset Sales
6872
SECTION 6.06
Sale and Leaseback Transactions
6872
SECTION 6.07
Hedging Agreements
7073
SECTION 6.08
Restricted Payments; Certain Payments of Indebtedness
7073
SECTION 6.09
Transactions with Affiliates
7276
SECTION 6.10
Restrictive Agreements
7276
SECTION 6.11
Amendment of Material Documents
7276
SECTION 6.12
[Reserved]
7377
SECTION 6.13
Net Leverage Ratio
7377
SECTION 6.14
Use of Proceeds
7477
 
ARTICLE VII
 
 
 
 
 
EVENTS OF DEFAULT
 
 
ARTICLE VIII
 
 
 
 
 
THE AGENTS
 
 
ARTICLE IX
 
 
 
 
 
[RESERVED]
 
 
ARTICLE X
 
 
 
 
 
MISCELLANEOUS
 
SECTION 10.01
Notices
7882
SECTION 10.02
Waivers; Amendments
7983
SECTION 10.03
Expenses; Indemnity; Damage Waiver
8185
SECTION 10.04
Successors and Assigns
8286
SECTION 10.05
Survival
8589
SECTION 10.06
Counterparts; Integration; Effectiveness
8589
SECTION 10.07
Severability
8589
SECTION 10.08
Right of Setoff
8589
SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process
8690
SECTION 10.10
WAIVER OF JURY TRIAL
8690
SECTION 10.11
Headings
8690
SECTION 10.12
Confidentiality
8690
SECTION 10.13
Interest Rate Limitation
8791
SECTION 10.14
Intercreditor Agreements
8791



- iii-

--------------------------------------------------------------------------------




SECTION 10.15
Release of Liens and Guarantees
8791
SECTION 10.16
PATRIOT Act
8892
SECTION 10.17
No Fiduciary Duty
8892
SECTION 10.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
8993







- iv-

--------------------------------------------------------------------------------





SCHEDULES:
Schedule 2.01    –    Commitments
Schedule 3.03    –    Governmental Approvals; No Conflicts
Schedule 3.05    –    Real Property
Schedule 3.06    –    Disclosed Matters
Schedule 3.12    –    Subsidiaries
Schedule 3.13    –    Insurance
Schedule 3.20    –    Material Contracts
Schedule 6.01    –    Existing Indebtedness
Schedule 6.02    –    Existing Liens
Schedule 6.04    –    Existing Investments
Schedule 6.05    –    Asset Sales
Schedule 6.09    –    Existing Affiliate Transactions
Schedule 6.10    –    Existing Restrictions
EXHIBITS:
Exhibit A    –    Form of Assignment and Assumption
Exhibit B    –    Form of Borrowing Request
Exhibit C    –    Form of Intercreditor Agreement
Exhibit D    –    Form of Guarantee and Collateral Agreement
Exhibit E    –    Form of U.S. Tax Certificate
Exhibit F    –    Form of Perfection Certificate




- v-

--------------------------------------------------------------------------------





TERM LOAN CREDIT AGREEMENT dated as of June 30, 2015 (this “Agreement”), among
HORIZON GLOBAL CORPORATION, the LENDERS party hereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent.
RECITALS:
In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto hereby agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2016 Incremental Term Loans” has the meaning set forth in the First Amendment.
“2016 Incremental Term Loan Commitments” has the meaning set forth in the First
Amendment.
“20172018 Replacement Term Loan Amendment” shall mean the 20172018 Replacement
Term Loan Amendment (ThirdFourth Amendment to Credit Agreement), dated as of
March 31February 16, 20172018, among the Borrower, the Lenders party thereto and
the Administrative Agent.
“20172018 Replacement Term Loan Commitment” shall have the meaning set forth in
the 20172018 Replacement Term Loan Amendment.
“20172018 Replacement Term Loan Facility” shall have the meaning set forth in
the 20172018 Replacement Term Loan Amendment.
“20172018 Replacement Term Loan Facility Effective Date” shall have the meaning
set forth in the 20172018 Replacement Term Loan Amendment.
“20172018 Replacement Term Loan Lender” means a Lender with a 20172018
Replacement Term Loan Commitment or an outstanding 20172018 Replacement Term
Loan. On and after the 20172018 Replacement Term Loan Facility Effective Date,
each reference to a “Term B Lender” in this Agreement shall be deemed to refer
to a 20172018 Replacement Term Loan Lender.
“20172018 Replacement Term Loans” shall have the meaning set forth in the
20172018 Replacement Term Loan Amendment. On and after the 20172018 Replacement
Term Loan Facility Effective Date, each reference to a “Term B Loan” in this
Agreement shall be deemed to refer to a 20172018 Replacement Term Loan, except
for such references in Section 4.01(g) and (m).
“2022 Convertible Notes” means the 2.75% Convertible Senior Notes due 2022
issued by the Borrower.




--------------------------------------------------------------------------------




“ABL Agent” means Bank of America, N.A., as administrative agent and/or
collateral agent, as applicable, under the ABL Credit Agreement, and its
successors and assigns.
“ABL Credit Agreement” means the ABL Credit Agreement to be dated as of the
Closing Date, among the Borrower, the Subsidiaries party thereto as borrowers,
the lenders party thereto and Bank of America, N.A., as administrative agent and
collateral agent, as such document or the credit facility thereunder may be
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.
“ABL Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement as defined in the ABL Credit Agreement.
“ABL Foreign Loan Party” means any Foreign Subsidiary that is a party to the ABL
Loan Documents as a borrower thereunder and/or is a party to any ABL Security
Document as a grantor or guarantor thereunder.
“ABL Loan” means a loan made pursuant to the ABL Credit Agreement.
“ABL Loan Documents” means collectively (a) the ABL Credit Agreement, (b) the
ABL Security Documents, (c) any promissory note evidencing loans under the ABL
Credit Agreement and (d) any amendment, waiver, supplement or other modification
to any of the documents described in clauses (a) through (c), in each case as
such documents may be amended, restated, supplemented, replaced, refinanced or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.
“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“ABL Security Documents” means the collective reference to the ABL Guarantee and
Collateral Agreement, the Mortgages (as defined in the ABL Credit Agreement) and
all other security documents delivered to the ABL Administrative Agent granting
a Lien on any property of any Person to secure the obligations and liabilities
of any Loan Party under the ABL Credit Agreement or the ABL Guarantee and
Collateral Agreement, as such documents may be amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time in accordance with
the requirements thereof and of this Agreement.
“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Lease Financing” means any sale or transfer by the Borrower or any
Subsidiary of any property, real or personal, that is acquired pursuant to a
Permitted Acquisition, in an aggregate amount not to exceed $20,000,000 at any
time after the Closing Date, which property is rented or leased by the Borrower
or such Subsidiary from the purchaser or transferee of such property, so long as
the proceeds from such transaction consist solely of cash.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that the
Adjusted LIBO Rate shall not be less than 1.00% per annum.


-2-

--------------------------------------------------------------------------------




“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agents and the Documentation Agents.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds
EffectiveNYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in dollars with a maturity of one month
plus 1%; provided that the Alternate Base Rate shall not be less than 2.00% per
annum. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be the LIBO Rate, two Business Days prior to such day for deposits in dollars
with a maturity of one month. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, as the case may be. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.
“Alternative Incremental Debt” means any Indebtedness incurred by a Loan Party
in the form of one or more series of secured or unsecured bonds, debentures,
notes or similar instruments or in the form of loans; provided that:
(a)     if such Indebtedness is secured, (i) such Indebtedness shall be secured
by Liens on the Collateral on a pari passu or junior basis to the Liens on the
Collateral securing the Obligations (but, in each case, without regard to the
control of remedies) and shall not be secured by any property or assets of the
Borrower or any of the Subsidiaries other than the Collateral (provided that if
such Indebtedness is in the form of loans, it may be secured by Liens on the
Collateral only on a junior basis to the Liens on the Collateral securing the
Obligations), (ii) the security agreements relating to such Indebtedness shall
be substantially similar to the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent and other than, in the case
of Indebtedness secured on a junior basis, with respect to priority) and (iii)
such Indebtedness shall be subject to a customary intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent,
(b)     such Indebtedness does not mature earlier than the date that is 91 days
after the Latest Maturity Date in effect hereunder at the time of incurrence
thereof and has a weighted average life to maturity no shorter than the Latest
Maturing Term Loans in effect at the time of incurrence of such Indebtedness,


-3-

--------------------------------------------------------------------------------




(c)     the definitive documentation in respect of such Indebtedness (i)
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions and (ii)
shall not contain additional covenants or events of default not otherwise
applicable to the Loans or covenants more restrictive than the covenants
applicable to the Loans; provided that the foregoing clause (ii) shall not apply
to covenants or events of default applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Indebtedness; provided further that any such Indebtedness may include additional
covenants or events of default not otherwise applicable to the Loans or
covenants more restrictive than the covenants applicable to the Loans in each
case prior to the Latest Maturity Date in effect immediately prior to the
establishment of such Indebtedness so long as this Agreement is amended to
provide all of the Lenders with the benefits of such additional covenants,
events of default or more restrictive covenants,
(d)     such Indebtedness does not provide for any mandatory prepayment,
redemption or repurchase (other than upon a change of control, fundamental
change, conversion or exchange in the case of convertible or exchangeable
Indebtedness, customary asset sale or event of loss mandatory offers to
purchase, and customary acceleration rights after an event of default) prior to
the date that is 91 days after the Latest Maturity Date in effect hereunder at
the time of incurrence of such Indebtedness; provided that any such Indebtedness
secured by Liens on the Collateral on a pari passu basis with the Liens on the
Collateral securing the Obligations (any such Indebtedness, “Pari Passu
Alternative Incremental Debt”) may be subject to a mandatory prepayment offer
from the Net Proceeds of any Prepayment Event so long as the holders of such
Indebtedness receive no more than their ratable share of such prepayment (such
ratable share to be calculated by reference to the outstanding amount of such
Indebtedness, the outstanding amount of the Loans hereunder and the outstanding
amount of Pari Passu Permitted Term Loan Refinancing Indebtedness, in each case
immediately prior to such prepayment),
(e)    other than with respect to Alternative Incremental Debt the proceeds of
which shall be used to finance a Limited Conditionality Acquisition, at the time
of incurrence of such Alternative Incremental Debt, (i) no Default or Event of
Default shall have occurred and be continuing, both immediately prior to and
immediately after giving effect to the incurrence of such Alternative
Incremental Debt and (ii) the representations and warranties of each Loan Party
set forth in the Loan Documents shall be true and correct in all material
respects (or in all respects if qualified by materiality) on and as of such
date; provided that with respect to Alternative Incremental Debt the proceeds of
which shall be used to finance a Limited Conditionality Acquisition, as of the
date of entry into the applicable Limited Conditionality Acquisition Agreement
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such date, and
(f)     such Indebtedness is not guaranteed by any Person other than Loan
Parties.  
Alternative Incremental Debt will include any Registered Equivalent Notes issued
in exchange therefor. 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Law” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.


-4-

--------------------------------------------------------------------------------




“Applicable Rate” means, for any day, (a) with respect to (i) any ABR 20172018
Replacement Term Loan, 3.504.00% per annum and (ii) any Eurocurrency 20172018
Replacement Term Loan, 4.50-5.00% per annum and (b) with respect to any
Incremental Term Loan of any Series, the rate per annum specified in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series. “Approved Fund” means any Person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Assumed Preferred Stock” means any preferred stock or preferred equity
interests of any Person that becomes a Subsidiary after the Closing Date;
provided that (a) such preferred stock or preferred equity interests exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary and (b) the aggregate
liquidation value of all such outstanding preferred stock and preferred equity
interests shall not exceed $10,000,000 at any time outstanding, less the
aggregate principal amount of Indebtedness incurred and outstanding pursuant to
Section 6.01(a)(x).
“Available Amount” means, as of any date of determination on or after the 2018
Replacement Term Loan Facility Amendment Effective Date, an amount equal to:
(a)    the sum of (without duplication):
(i)    if positive, the Cumulative Retained Excess Cash Flow Amount; and
(ii)    the Net Proceeds received by the Borrower from (A) cash contributions
(other than from a Subsidiary) to the Borrower or (B) the issuance and sale of
its Equity Interests (other than a sale to a Subsidiary);
minus
(b)     the amount of any investments made in reliance on Section 6.04(s) prior
to such date and any prepayments of Indebtedness made in reliance on Section
6.08(b)(vii) prior to such date;
minus
(c)    the portion of Excess Cash Flow not otherwise required to be used to
prepay Term Loans pursuant to Section 2.11(d) that is used pursuant to Section
6.08(a)(v) or Section 6.08(a)(vii).
For the avoidance of doubt, the Available Amount shall be deemed to be $0 (zero
dollars) on the 2018 Replacement Term Loan Facility Amendment Effective Date
irrespective of any amounts which may be attributed to the foregoing clause (a)
prior to such date.


-5-

--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Incremental Amount” means, as of any date, an amount equal to (a)
$75,000,000 less (b) the aggregate principal amount of Incremental Term
Commitments established prior to such date in reliance on the Base Incremental
Amount after the 2018 Replacement Term Loan Facility Effective Date less (c) the
aggregate principal amount of Alternative Incremental Debt established prior to
such date in reliance on the Base Incremental Amount after the 2018 Replacement
Term Loan Facility Effective Date.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Horizon Global Corporation, a Delaware corporation.
“Borrower Registration Statement” means the registration statement on Form S-1
filed by the Borrower with the Commission on March 31, 2015, including all
exhibits and schedules thereto, in each case, as amended, supplemented or
otherwise modified prior to the Closing Date.
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and as to which a single Interest Period is in effect.
“Borrowing Base” shall have the meaning ascribed to such term in the ABL Credit
Agreement (as defined in the ABL Credit Agreement on the Closing Date).
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit B or any other form approved by the
Administrative Agent.
“Brink Acquisition” has the meaning set forth in the 2018 Replacement Term Loan
Amendment.
“Brink Acquisition Closing Date” has the meaning set forth in 2018 Replacement
Term Loan Amendment.
“Brink Purchase Agreement” has the meaning set forth in the 2018 Replacement
Term Loan Amendment.
“Brink Transactions” has the meaning set forth in the 2018 Replacement Term Loan
Amendment.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with any Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


-6-

--------------------------------------------------------------------------------




“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP other than (x) such additions and expenditures classified
as Permitted Acquisitions and (y) such additions and expenditures made with Net
Proceeds from any casualty or other insured damage or condemnation or similar
awards and (b) Capital Lease Obligations incurred by the Borrower and its
consolidated Subsidiaries during such period.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that any change in GAAP after the Closing Date that would require lease
obligations that would have been characterized and accounted for as operating
leases in accordance with GAAP as in effect on the Closing Date to be
characterized and accounted for as Capital Lease Obligations shall be
disregarded for purposes hereof.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary substantially all the assets of which
consist of Equity Interests of one or more CFCs.
“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Commission thereunder), of Equity
Interests representing more than 35% of either the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Borrower
or (b) the occurrence of any change in control (or similar event, however
denominated) with respect to the Borrower under (i) any indenture or other
agreement in respect of Material Indebtedness to which the Borrower or any
Subsidiary is a party or (ii) any instrument governing any preferred stock of
the Borrower or any Subsidiary having a liquidation value or redemption value in
excess of $5,000,000.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date hereof, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date hereof or (c) compliance by any Lender (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date
hereof; provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted, promulgated or
issued.
“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term B Loans or
Incremental Term Loans of any Series, (b) any Commitment, refers to whether such
Commitment is a Term Commitment or an


-7-

--------------------------------------------------------------------------------




Incremental Term Commitment of any Series and (c) any Lender, refers to whether
such Lender has a Loan or Commitment of a particular Class.
“Closing Date” means the date on which the conditions specified in Section 4.01
have been satisfied.
“Closing Date Dividend” has the meaning assigned to such term in the definition
of “Transactions”.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all “Collateral,” as defined in any applicable
Security Document.
“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Lenders under the Security Documents.
“Collateral and Guarantee Requirement” means the requirement that:
(a)    the Collateral Agent shall have received from each party thereto (other
than the Collateral Agent) either (i) a counterpart of the Guarantee and
Collateral Agreement duly executed and delivered on behalf of such Loan Party,
or (ii) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, a supplement to each of the Guarantee and Collateral Agreement and
the Intercreditor Agreement, in each case in the form specified therein, duly
executed and delivered on behalf of such Subsidiary Loan Party;
(b)    all outstanding Equity Interests of the Borrower and each Subsidiary
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Guarantee and Collateral Agreement (except that the Loan Parties shall not be
required to pledge more than 65% of the outstanding voting Equity Interests of
any Foreign Subsidiary, any CFC or any CFC Holdco) and the Collateral Agent
shall have received certificates or other instruments representing all such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;
(c)    all Indebtedness of the Borrower and each Subsidiary in an aggregate
principal amount that exceeds $500,000 that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Guarantee and Collateral Agreement and the Collateral Agent shall have received
all such promissory notes, together with instruments of transfer with respect
thereto endorsed in blank;
(d)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Guarantee and Collateral Agreement and perfect such Liens to the
extent required by, and with the priority required by, the Guarantee and
Collateral Agreement (in each case subject to the Intercreditor Agreement),
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording;
(e)    the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to any Mortgaged Property duly executed and delivered by the record
owner of such


-8-

--------------------------------------------------------------------------------




Mortgaged Property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as expressly permitted by Section 6.02, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent or
the Required Lenders may reasonably request, but only to the extent such
endorsements are (A) available in the relevant jurisdiction (provided in no
event shall the Collateral Agent request a creditors’ rights endorsement) and
(B) available at commercially reasonable rates, (iii) if any Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
have special flood hazards, evidence of such flood insurance as may be required
under Applicable Law, including Regulation H of the Board of Governors, and an
acknowledged notice to the Borrower, (iv) if reasonably requested by the
Administrative Agent, a current appraisal of any Mortgaged Property, prepared by
an appraiser acceptable to the Administrative Agent, and in form and substance
satisfactory to the Required Lenders (it being understood that if such appraisal
is required in order to comply with the Administrative Agent’s internal
policies, such request shall be deemed to be reasonable), (v) if reasonably
requested by the Administrative Agent, an environmental assessment with respect
to any Mortgaged Property, prepared by environmental engineers reasonably
acceptable to the Administrative Agent, and such other reports, certificates,
studies or data with respect to such Mortgaged Property as the Administrative
Agent may reasonably require, all in form and substance reasonably satisfactory
to Required Lenders (it being understood that if such assessment or other
materials are required in order to comply with the Administrative Agent’s
internal policies, such request shall be deemed to be reasonable), and (vi) such
abstracts, legal opinions and other documents as the Administrative Agent or the
Required Lenders may reasonably request with respect to any such Mortgage or
Mortgaged Property; provided, however, in no event shall surveys be required to
be obtained with respect to any Mortgaged Property; and
(f)    each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.
“Commission” means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.
“Commitment” means a 20172018 Replacement Term Loan Commitment or an Incremental
Term Commitment of any Series or any combination thereof (as the context
requires).
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary charges for such period, (v) interest-equivalent costs associated
with any Specified Vendor Receivables Financing for such period, whether
accounted for as interest expense or loss on the sale of receivables, and all
Preferred Dividends, (vi) all losses during such period that relate to the
retirement of Indebtedness, (vii) noncash expenses during such period resulting
from the grant of Equity Interests to management and employees of the Borrower
or any of the Subsidiaries, (viii) the aggregate amount of deferred financing
expenses for such period, (ix) all other noncash expenses or losses of the
Borrower or any of the Subsidiaries for such period (excluding any such charge
that constitutes an accrual of or a reserve for cash charges for any


-9-

--------------------------------------------------------------------------------




future period), (x) any nonrecurring fees, expenses or charges realized by the
Borrower or any of the Subsidiaries for such period related to any offering of
Equity Interests or incurrence of Indebtedness, whether or not consummated, (xi)
fees and expenses in connection with the Transactions, (xii) any unusual or
nonrecurring costs and expenses arising from the integration of any business
acquired pursuant to any Permitted Acquisition consummated after the Closing2018
Replacement Term Loan Facility Effective Date not to exceed $7,500,0009,000,000
in any fiscal year and $20,000,00024,000,000 in the aggregate, (xiii) any
unusual or nonrecurring costs and expenses arising from the integration of the
Westfalia Group, the Brink Acquisition or any other Permitted Acquisition not to
exceed $10,000,000the greater of (x) (1) $12,500,000 and (2) 12.5% of
Consolidated EBITDA prior to giving effect thereto in any fiscal year and
$30,000,000the greater of (y) (1) $35,000,000 and (2) 35% of Consolidated EBITDA
prior to giving effect thereto in the aggregate, (xiv) the amount of reasonably
identifiable and factually supportable “run rate” cost savings, operating
expense reductions, and other synergies not to exceed $12,500,000the greater of
(x) $15,000,000 and (y) 15% of Consolidated EBITDA prior to giving effect
thereto, resulting from the Westfalia Acquisition, the Brink Acquisition or any
other Permitted Acquisition that are projected by Borrower in good faith and
certified by a Financial Officer of the Borrower in writing to the
Administrative Agent to result from actions either taken or expected to be taken
within eighteentwenty four (1824) months of the Westfalia Acquisition Closing
Date, Brink Acquisition Closing Date or the closing date of the corresponding
Permitted Acquisition, as applicable, to take such action, net of the amount of
actual benefits realized prior to or during such period from such actions (which
cost savings, operating expense reductions, and synergies shall be calculated on
a pro forma basis as though such cost savings, operating expense reductions, or
synergies had been realized on the first day of such period), (xv) any unusual
or nonrecurring expenses or similar costs relating to cost savings projects,
including restructuring and severance expenses, not to exceed
$20,000,00024,000,000 in the aggregate from and after January 1, 20152018
Replacement Term Loan Facility Effective Date; provided that no more than
$5,000,0006,000,000 may be counted in any fiscal year commencing on or after
January 1, 20152018 Replacement Term Loan Facility Effective Date, (xvi) net
losses from discontinued operations, not to exceed in any fiscal year
$7,500,000, (xvii) losses associated with the prepayment of leases (whether
operating leases or capital leases) outstanding on January 1, 2015 from
discontinued operations, and (xviii) losses or charges associated with asset
sales otherwise permitted hereunder and any unusual or nonrecurring charges, so
long as the amount added back pursuant to this clause (xviii) does not exceed in
the aggregate $5,000,000the greater of (x) $6,000,000 and (y) 5.0% of
Consolidated EBITDA, minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any extraordinary gains for such
period, (ii) any non-cash income, profits or gains for such period and (iii) any
gains realized from the retirement of Indebtedness after the Closing Date, all
determined on a consolidated basis in accordance with GAAP; provided, however,
that the amounts added to Consolidated Net Income pursuant to clauses (xii)
through (xviii) above for any period shall not exceed 25% of Consolidated EBITDA
for such period (determined without including amounts added to Consolidated Net
Income pursuant to clauses (xii) through (xviii) above for such period). If the
Borrower or any Subsidiary has made any Permitted Acquisition or Significant
Investment or any sale, transfer, lease or other disposition of assets outside
of the ordinary course of business permitted by Section 6.05 during the relevant
period for determining any leverage ratio hereunder, Consolidated EBITDA for the
relevant period shall be calculated only for purposes of determining such
leverage ratio after giving pro forma effect thereto, as if such Permitted
Acquisition or Significant Investment or sale, transfer, lease or other
disposition of assets had occurred on the first day of the relevant period for
determining Consolidated EBITDA; provided that with respect to any Significant
Investment, (x) any pro forma adjustment made to Consolidated EBITDA shall be in
proportion to the percentage ownership of the Borrower or such Subsidiary, as
applicable, in the Subject Person (e.g. if the Borrower acquires 70% of the
Equity Interests of the Subject Person, a pro forma adjustment to Consolidated
EBITDA shall be made with respect to no more than 70% of the EBITDA of the
Subject Person) and (y) pro forma effect shall only be given to such


-10-

--------------------------------------------------------------------------------




Significant Investment if the Indebtedness of the Subject Person is included in
Total Indebtedness for purposes of calculating the applicable leverage ratio in
proportion to the percentage ownership of the Borrower or such Subsidiary, as
applicable, in such Subject Person. Any such pro forma calculations may include
operating and other expense reductions and other adjustments for such period
resulting from any Permitted Acquisition, or sale, transfer, lease or other
disposition of assets that is being given pro forma effect to the extent that
such operating and other expense reductions and other adjustments (a) would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act of
1933 (“Regulation S-X”) or (b) are reasonably consistent with the purpose of
Regulation S-X as determined in good faith by the Borrower in consultation with
the Administrative Agent. “Consolidated Net Income” means, for any period, the
net income or loss of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income of any Person (other than the Borrower or a
Significant Investment) in which any other Person (other than the Borrower or
any Subsidiary or any director holding qualifying shares in compliance with
Applicable Law) owns an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of the
Subsidiaries during such period, (b) the income or loss of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
the Borrower or any Subsidiary or the date that such Person’s assets are
acquired by the Borrower or any Subsidiary and (c) the cumulative effect of a
change in accounting principles during such period to the extent included in
Consolidated Net Income.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Facility” means a category of Commitments and extensions of credit
thereunder.
“Cumulative Retained Excess Cash Flow Amount” means, at any date of
determination, an amount equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for the Excess Cash Flow Periods ended on or
prior to such date.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Documentation Agents” means KeyBanc Capital Markets Inc., Sidoti & Company, LLC
and Roth Capital Partners, LLC.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary, other than the Foreign Subsidiaries.
“ECF Percentage” means 5075%; provided, that, with respect to any fiscal year of
the Borrower commencing with the fiscal year ending December 31, 20172019, the
ECF Percentage shall be reduced to (a) 50% if the Net Leverage Ratio as of the
last day of such fiscal year is no greater than 3.75 to 1.00 but greater than
3.50 to 1.00, (b) 25% if the Net Leverage Ratio as of the last day of such
fiscal year is no greater than 3.003.50 to 1.00 but greater than 2.503.00 to
1.00 and (bc) 0% if the Net Leverage Ratio as of the last day of such fiscal
year is less than or equal to 2.503.00 to 1.00.


-11-

--------------------------------------------------------------------------------




“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liabilities, obligations, damages, losses,
claims, actions, suits, judgments, or orders, contingent or otherwise (including
any liability for damages, costs of environmental remediation, costs of
administrative oversight, fines, natural resource damages, penalties or
indemnities), directly or indirectly resulting from or relating to (a)
compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any actual or alleged exposure to any Hazardous Materials, (d)
the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Notice” has the meaning assigned to such term in the ABL Credit
Agreement as of the date hereof.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or any warrants, options
or other rights to acquire such interests, but excluding any debt securities
convertible into or referencing any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) a determination


-12-

--------------------------------------------------------------------------------




that any Plan is, or is expected to be, in “at risk” status (as defined in
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA; (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan; (f) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:
(a)    Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events; plus
(b)    the excess, if any, of the Net Proceeds received during such fiscal year
by the Borrower and its consolidated Subsidiaries in respect of any Prepayment
Events over (x) amounts permitted to be reinvested pursuant to Section 2.11(c)
and (y) the aggregate principal amount of Term Loans prepaid pursuant to Section
2.11(c) in respect of such Net Proceeds; plus
(c)    depreciation, amortization and other noncash charges or losses deducted
in determining such consolidated net income (or loss) for such fiscal year; plus
(d)    the sum of (i) the amount, if any, by which Net Working Capital (adjusted
to exclude changes arising from Permitted Acquisitions and Significant
Investments) decreased during such fiscal year plus (ii) the net amount, if any,
by which the consolidated deferred revenues and other consolidated accrued
long-term liability accounts of the Borrower and its consolidated Subsidiaries
(adjusted to exclude changes arising from Permitted Acquisitions) increased
during such fiscal year plus (iii) the net amount, if any, by which the
consolidated accrued long-term asset accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) decreased during such fiscal year; minus
(e)    the sum of (i) any noncash gains included in determining such
consolidated net income (or loss) for such fiscal year plus (ii) the amount, if
any, by which Net Working Capital (adjusted to exclude changes arising from
Permitted Acquisitions) increased during such fiscal year plus (iii) the net
amount, if any, by which the consolidated deferred revenues and other
consolidated accrued long-term liability accounts of the Borrower and its
consolidated Subsidiaries (adjusted to exclude changes arising from Permitted
Acquisitions) decreased during


-13-

--------------------------------------------------------------------------------




such fiscal year plus (iv) the net amount, if any, by which the consolidated
accrued long-term asset accounts of the Borrower and its consolidated
Subsidiaries (adjusted to exclude changes arising from Permitted Acquisitions)
increased during such fiscal year; minus
(f)    the sum of (i) Capital Expenditures for such fiscal year and Capital
Expenditures to be made within 90 days following the end of such fiscal year
pursuant to binding agreements entered into by the Borrower or any of its
consolidated Subsidiaries prior to the end of such fiscal year; provided that to
the extent any such Capital Expenditure is not made (or if the amount of any
such Capital Expenditures less than the amount deducted with respect hereto)
within 90 days after such fiscal year, the amount (or such portion of the
amount) thereof shall be added back to Excess Cash Flow for the subsequent
period (except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring Long-Term Indebtedness) plus (ii)
cash consideration paid during such fiscal year to make acquisitions or other
capital investments (except to the extent financed by incurring Long-Term
Indebtedness or through the use of the Available Amount); minus
(g)    the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by the Borrower and its consolidated Subsidiaries during such fiscal
year, excluding (i) Indebtedness in respect of ABL Loans and other revolving
Indebtedness (in each case except to the extent the revolving credit commitments
in respect thereof are permanently reduced in the amount of and at the time of
any such payment) and letters of credit, (ii) Term Loans prepaid pursuant to
Section 2.11(c) or (d), (iii) optional prepayments of Term Loans (including
purchases of Term Loans pursuant to Section 10.04(h)), (iv) repayments or
prepayments of Long-Term Indebtedness financed by incurring other Long-Term
Indebtedness or through the use of the Available Amount, (v) optional
prepayments of Pari Passu Alternative Incremental Debt in the form of loans or
Pari Passu Permitted Term Loan Refinancing Indebtedness in the form of loans and
(vi) any prepayments of Pari Passu Alternative Incremental Debt or Pari Passu
Permitted Term Loan Refinancing Indebtedness in lieu of mandatory prepayments of
Term Loans in accordance with Section 2.11(c); minus
(h)    the noncash impact of currency translations and other adjustments to the
equity account, including adjustments to the carrying value of marketable
securities and to pension liabilities, in each case to the extent such items
would otherwise constitute Excess Cash Flow.
“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 20172019.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) income or
franchise taxes imposed on (or measured by) its net or overall gross income (or
net worth or similar Taxes imposed in lieu thereof) by the United States of
America, or by any other jurisdiction as a result of such recipient being
organized in or having its principal office in or applicable lending office in
such jurisdiction, or as a result of any other present or former connection
(other than a connection arising solely from this Agreement or any other Loan
Document) between such recipient and such jurisdiction, (b) any branch profits
Taxes imposed by the United States of America or any similar Tax imposed by any
other jurisdiction described in clause (a) above and (c) in the case of a
Non-U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any United States withholding Taxes resulting from any
law in effect (x) at the time such Non-U.S. Lender becomes a party to this
Agreement or, with respect to any additional


-14-

--------------------------------------------------------------------------------




position in any Loan acquired after such Non-U.S. Lender becomes a party hereto,
at the time such additional position is acquired by such Non-U.S. Lender or (y)
at the time such Non-U.S. Lender designates a new lending office, except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled,
immediately prior to designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such United States
withholding Tax pursuant to Section 2.17(a), (d) any United States withholding
Tax imposed pursuant to FATCA and (e) any withholding Tax that is attributable
to a recipient’s failure to comply with Section 2.17(g).
“Extended Term Loans” has the meaning assigned to such term in Section 2.23(a).
“Extension” has the meaning assigned to such term in Section 2.23(a).
“Extension Offer” has the meaning assigned to such term in Section 2.23(a).
“FATCA” means (i) Sections 1471 through 1474 of the Code as of the date of this
Agreement or any amended or successor provision that is substantively comparable
and not materially more onerous to comply with, and, in each case, any
regulations or official interpretations thereof, (ii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
or any amended or successor provision as described in clause (i) above and (iii)
any law, regulation, rule, promulgation or official agreement implementing an
official government agreement with respect to the foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnightrate
calculated by the NYFRB based on such day’s Ffederal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, asby
depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by itNYFRB as the federal
funds effective rate; provided that if the Federal Funds Effective Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 19, 2016, among the Borrower, the Administrative Agent and the
Lenders party thereto.
“First Amendment Effective Date” means the “Effective Date” as set forth in the
First Amendment.
“First Lien Secured Indebtedness” means Total Indebtedness that is secured by a
first priority Lien on any asset of the Borrower or any of its Subsidiaries (it
being understood that any Indebtedness outstanding under this Agreement and any
Indebtedness outstanding under the ABL Credit Agreement is First Lien Secured
Indebtedness).
“First Lien Net Leverage Ratio” means, on any date, the ratio of (a) First Lien
Secured Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of the sum of


-15-

--------------------------------------------------------------------------------




Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in each case
as of such date, to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter of the
Borrower most recently ended prior to such date for which financial statements
are available).
“FLSA” means the Fair Labor Standards Act of 1938, as amended from time to time.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantee and Collateral Agreement” means the Term Loan Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, made by the
Borrower and the Subsidiary Loan Parties party thereto in favor of the
Collateral Agent for the benefit of the Secured Parties.
“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any (i) interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement, (ii)
Permitted Bond Hedge Transaction or (iii) Permitted Warrant Transaction.
“Immaterial Subsidiary” means, at any date, any Subsidiary of the Borrower that,
together with its consolidated Subsidiaries (i) does not, as of the last day of
the fiscal quarter of the Borrower most recently ended on or prior to such date
for which financial statements are available, have


-16-

--------------------------------------------------------------------------------




assets with a value in excess of 2.5% of the consolidated total assets of the
Borrower and its consolidated Subsidiaries and (ii) did not, during the period
of four consecutive fiscal quarters of the Borrower most recently ended on or
prior to such date for which financial statements are available, have revenues
exceeding 2.5% of the total revenues of the Borrower and its consolidated
Subsidiaries; provided that, the aggregate assets or revenues of all Immaterial
Subsidiaries, determined in accordance with GAAP, may not exceed 5.0% of
consolidated assets or consolidated revenues, respectively, of the Borrower and
its consolidated Subsidiaries, collectively, at any time (and the Borrower will
promptly designate in writing to the Administrative Agent the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation).
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Term Lenders,
establishing Incremental Term Commitments of any Series and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by Section
2.21.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loans” means any term loans made pursuant to Section 2.21(a).
“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) solely for purposes of Section 6.01
hereof, any and all payment obligations of such Person under or Guarantee by
such Person with respect to any Hedging Agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the


-17-

--------------------------------------------------------------------------------




terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding anything to the contrary in this paragraph, the term
“Indebtedness” shall not include (a) agreements providing for indemnification,
purchase price adjustments or similar obligations incurred or assumed in
connection with the acquisition or disposition of assets or capital stock and
(b) trade payables and accrued expenses in each case arising in the ordinary
course of business.
“Indemnified Taxes” means (a) any Taxes, other than Excluded Taxes, and (b)
Other Taxes.
“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form of Exhibit C, among the Borrower, the other Loan Parties, the
Collateral Agent and the ABL Agent.
“Information Memorandum” means the Confidential Information Memorandum dated May
1, 2015, relating to the Borrower and the Transactions, and the Confidential
Information Memorandum dated September 5, 2016, relating to the Borrower and the
Westfalia Transactions and the Confidential Information Memorandum dated January
2018, relating to the Borrower and the Brink Transactions.
“Intellectual Property Claim” has the meaning assigned to such term in the ABL
Credit Agreement as of the date hereof.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available for dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate (for the shortest period


-18-

--------------------------------------------------------------------------------




for which that Screen Rate is available for dollars) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for
dollars determined by the Administrative Agent from such service as the
Administrative Agent may select.
“IRS” means the United States Internal Revenue Service.
“JPMCB” means JPMorgan Chase Bank, N.A.
“Latest Maturing Term Loans” has the meaning assigned to such term in the
definition of “Latest Maturity Date”.
“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Loans outstanding or Commitments in effect
hereunder (such latest maturing Loans or Commitments, the “Latest Maturing Term
Loans”).
“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
“Lenders” means each 20172018 Replacement Term Lender and any other Person that
shall have become a party hereto after the 20172018 Replacement Term Loan
Facility Effective Date pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, as the case may be, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case the “Screen
Rate”) as of the Specified Time on the Quotation Day for such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to dollars, then the LIBO Rate shall be
the Interpolated Rate at such time (provided that if the Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


-19-

--------------------------------------------------------------------------------




“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.21(c).
“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.21(c).
“Loan Documents” means this Agreement, any Incremental Facility Agreement, the
Security Documents, the Intercreditor Agreement and the promissory notes, if
any, executed and delivered pursuant to Section 2.09(e).
“Loan Parties” means the Borrower and the Subsidiary Loan Parties.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability, including
the current portion of any Long-Term Indebtedness.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or material agreements of
the Borrower and the Subsidiaries, taken as a whole, (b) the ability of any Loan
Party in any material respect to perform any of its obligations under any Loan
Document or (c) the rights of or benefits available to the Lenders under any
Loan Document.
“Material Agreements” means any agreements or instruments relating to Material
Indebtedness.
“Material Indebtedness” means (a) obligations in respect of the ABL Credit
Agreement and (b) any other Indebtedness (other than the Loans), or obligations
in respect of one or more Hedging Agreements, of any one or more of the Borrower
and its Subsidiaries in an aggregate principal amount exceeding
$25,000,00030,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time. For the avoidance of doubt, the term “Material Indebtedness” shall
not include any obligations under any Permitted Warrant Transaction.
“Maturity Date” means the Term Loan Maturity Date, the Incremental Term Maturity
Date with respect to Incremental Term Loans of any Series or the scheduled
maturity date in respect of any Extended Term Loans, as the context requires.
“Maximum Alternative Incremental Debt Amount” means an aggregate principal
amount of Alternative Incremental Debt that would not, immediately after giving
effect to the establishment thereof and any other Indebtedness incurred
substantially simultaneously therewith (and any related repayment of
Indebtedness), cause (a) with respect to any Pari Passu Alternative Incremental
Debt, the First Lien Net Leverage Ratio, calculated on a pro forma basis as of
the date of incurrence of such Indebtedness (but disregarding the proceeds of
any such Indebtedness in calculating Unrestricted


-20-

--------------------------------------------------------------------------------




Domestic Cash), to exceed 3.253.50 to 1.00, (b) with respect to any Alternative
Incremental Debt secured by Liens on the Collateral that are junior to the Liens
on the Collateral securing the Obligations, the Secured Net Leverage Ratio,
calculated on a pro forma basis as of the date of incurrence of such
Indebtedness (but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash), to exceed 3.503.75 to 1.00 and (c) with
respect to any unsecured Alternative Incremental Debt, the Net Leverage Ratio,
calculated on a pro forma basis as of the date of incurrence of such
Indebtedness (but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash), to exceed 4.004.25 to 1.00. 
“Maximum Incremental Amount” means an amount represented by Incremental Term
Commitments to be established pursuant to Section 2.21 that would not,
immediately after giving effect to the establishment thereof (and assuming such
Incremental Term Commitments are fully drawn), the establishment of any other
Indebtedness incurred substantially simultaneously therewith and any related
repayment of Indebtedness, cause the First Lien Net Leverage Ratio, calculated
on a pro forma basis as of the date of incurrence of such Indebtedness (but
disregarding the proceeds of any such Indebtedness in calculating Unrestricted
Domestic Cash), to exceed 3.50 to 1.00. 
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.23(b).
“Minimum Tranche Amount” has the meaning assigned to such term in Section
2.23(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Administrative Agent.
“Mortgaged Property” means each parcel of real property and improvements thereto
with respect to which a Mortgage is granted pursuant to Section 5.12 or 5.13.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as
of such date less the aggregate amount (not to exceed $100,000,000) of the sum
of Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in each
case as of such date, to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters of the Borrower ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Borrower most recently ended prior to such date for which
financial statements are available).
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
noncash proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds in excess of $1,000,000 and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid by the
Borrower and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Borrower and the Subsidiaries


-21-

--------------------------------------------------------------------------------




as a result of such event to repay Indebtedness (other than Loans, Pari Passu
Alternative Incremental Debt or any Permitted Term Loan Refinancing
Indebtedness) secured by such asset or otherwise subject to mandatory prepayment
as a result of such event, and (iii) the amount of all Taxes paid (or reasonably
estimated to be payable) by the Borrower and the Subsidiaries, and the amount of
any reserves established by the Borrower and the Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the 24-month
period immediately following such event and that are directly attributable to
such event (as determined reasonably and in good faith by the chief financial
officer of the Borrower) to the extent such liabilities are actually paid within
such applicable time periods.
“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its consolidated Subsidiaries as of such date (excluding cash
and Permitted Investments) minus (b) the consolidated current liabilities of the
Borrower and its consolidated Subsidiaries as of such date (excluding current
liabilities in respect of Indebtedness). Net Working Capital at any date may be
a positive or negative number. Net Working Capital increases when it becomes
more positive or less negative and decreases when it becomes less positive or
more negative.
“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“OSHA” means the Occupational Safety and Hazard Act of 1970.
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes imposed with respect to an assignment (other than an assignment under
Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Pari Passu Alternative Incremental Debt” has the meaning assigned to such term
in the definition of “Alternative Incremental Debt”.


-22-

--------------------------------------------------------------------------------




“Pari Passu Permitted Term Loan Refinancing Indebtedness” means Term Loan
Refinancing Indebtedness that is secured by Liens on the Collateral on a pari
passu basis with the Liens on the Collateral securing the Obligations.
“Participant” has the meaning assigned to such term in Section 10.04(e).
“Participant Register” has the meaning assigned to such term in Section
10.04(e).
“PATRIOT Act” has the meaning assigned to such term in Section 10.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit F hereto or
any other form approved by the Collateral Agent.
“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or a Subsidiary of all or
substantially all the assets of, or all of the Equity Interests in, a Person or
a division, line of business or other business unit of a Person so long as (a)
such acquisition shall not have been preceded by a tender offer that has not
been approved or otherwise recommended by the board of directors of such Person,
(b) such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement or in a business
reasonably related thereto and (c) immediately after giving effect thereto, (i)
(other than with respect to Limited Conditionality Acquisitions) no Default has
occurred and is continuing or would result therefrom, (ii) all transactions
related thereto are consummated in all material respects in accordance with
Applicable Laws, (iii) all of the Equity Interests (other than Assumed Preferred
Stock) of each Subsidiary formed for the purpose of or resulting from such
acquisition shall be owned directly by the Borrower or a Subsidiary and all
actions required to be taken under Sections 5.12 and 5.13 have been taken, (iv)
(other than with respect to Limited Conditionality Acquisitions) the Secured Net
Leverage Ratio, on a pro forma basis after giving effect to such acquisition and
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of the relevant period (but disregarding the proceeds of any such
Indebtedness in calculating Unrestricted Domestic Cash) is no greater than 3.75
to 1.00, (v) any Indebtedness or any preferred stock that is incurred, acquired
or assumed in connection with such acquisition shall be in compliance with
Section 6.01 and (vi) the Borrower has delivered to the Administrative Agent an
officers’ certificate to the effect set forth in clauses (a), (b) and (c)(i)
through (v) above, together with all relevant financial information for the
Person or assets to be acquired; provided further that no Limited Conditionality
Acquisition shall become effective unless (i) no Default or Event of Default
shall have occurred and be continuing as of the date of entry into the Limited
Conditionality Acquisition Agreement, (ii) on the date of effectiveness of the
Limited Conditionality Acquisition Agreement, the representations and warranties
of each Loan Party set forth in the Loan Documents shall be true and correct in
all material respects (or in all respects if qualified by materiality) on and as
of such date and (iii) on the date of effectiveness of the Limited
Conditionality Agreement and assuming any Indebtedness to be incurred or repaid
in connection with such acquisition was incurred or repaid on such date, the
Secured Net Leverage Ratio of the Borrower, on a pro forma basis after giving
effect to such acquisition (and any related incurrence or repayment of
Indebtedness, but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash), is no greater than 3.75 to 1.00.


-23-

--------------------------------------------------------------------------------




“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event or other
change of the common stock of the Borrower) purchased by the Borrower in
connection with the issuance of any Permitted Convertible Indebtedness;
provided, that the purchase price for such Permitted Bond Hedge Transaction,
less the proceeds received by the Borrower from the sale of any related
Permitted Warrant Transaction, does not exceed the net proceeds received by the
Borrower from the sale of such Permitted Convertible Indebtedness issued in
connection with such Permitted Bond Hedge Transaction.
“Permitted Convertible Indebtedness” means senior, unsecured Indebtedness of the
Borrower that is convertible into shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower) (and cash in lieu of fractional shares) and/or
cash (in an amount determined by reference to the price of such common stock or
such other securities).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of the Subsidiaries are located, other than any
Mortgaged Property;
(h)    Liens in favor or customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(i)    leases or subleases granted to other Persons and not interfering in any
material respect with the business of the Borrower and the Subsidiaries, taken
as a whole;


-24-

--------------------------------------------------------------------------------




(j)    banker’s liens, rights of set-off or similar rights, in each case arising
by operation of law; and
(k)    Liens in favor of a landlord on leasehold improvements in leased
premises;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
having maturities of not more than six months from the date of acquisition
thereof and, at the time of acquisition, having the highest credit rating
obtainable from S&P or from Moody’s;
(f)    securities issued by any foreign government or any political subdivision
of any foreign government or any public instrumentality thereof having
maturities of not more than six months from the date of acquisition thereof and,
at the time of acquisition, having the highest credit rating obtainable from S&P
or from Moody’s;
(g)    investments of the quality as those identified on Schedule 6.04 as
“Qualified Foreign Investments” made in the ordinary course of business;
(h)    cash; and
(i)    investments in funds that invest solely in one or more types of
securities described in clauses (a), (e) and (f) above.
“Permitted Joint Venture and Foreign Subsidiary Investments” means investments
by the Borrower or any Subsidiary in the Equity Interests of (a) any Person that
is not a Subsidiary or (b) any Person that is a Foreign Subsidiary, in an
aggregate amount not to exceed $75,000,000 (provided that such amount shall be
increased to $100,000,000 so long as the Net Leverage Ratio (calculated on a pro


-25-

--------------------------------------------------------------------------------




forma basis after giving effect to such investment and any related incurrence or
repayment of Indebtedness) is less than 3.25 to 1.00).
“Permitted Term Loan Refinancing Indebtedness” means any Indebtedness incurred
to refinance all or any portion of the outstanding Term Loans; provided that,
(i) such refinancing Indebtedness, if secured, is secured only by Liens on the
Collateral on a pari passu or junior basis with the Liens on the Collateral
securing the Obligations (provided that the Permitted Term Loan Refinancing
Indebtedness shall not consist of bank loans that are secured by the Collateral
on a pari passu basis with the Liens on the Collateral securing the Obligations)
and is not secured by any property or assets of the Borrower or any of the
Subsidiaries other than the Collateral, (ii) no Subsidiary that is not
originally obligated with respect to repayment of the Indebtedness being
refinanced is obligated with respect to the refinancing Indebtedness, (iii) the
weighted average life to maturity of the refinancing Indebtedness shall be no
shorter than the remaining weighted average life to maturity of the Terms Loans
being refinanced, (iv) the maturity date in respect of the refinancing
Indebtedness shall not be earlier than the maturity date in respect of the
Indebtedness being refinanced, (v) the principal amount of such refinancing
Indebtedness does not exceed the principal amount of the Indebtedness so
refinanced except by an amount (such amount, the “Additional Permitted Amount”)
equal to unpaid accrued interest and premium thereon at such time plus
reasonable fees and expenses incurred in connection with such refinancing, (vi)
the Indebtedness being so refinanced is paid down on a dollar-for-dollar basis
by such refinancing Indebtedness (other than by the Additional Permitted
Amount), (vii) the terms of any such refinancing Indebtedness (1) (excluding
pricing, fees and rate floors and optional prepayment or redemption terms and
subject to clause (2) below) reflect, in the Borrower’s reasonable judgment,
then-existing market terms and conditions and (2) (excluding pricing, fees and
rate floors) are no more favorable to the lenders providing such refinancing
Indebtedness than those applicable to the Indebtedness being refinanced (in each
case, including with respect to mandatory and optional prepayments); provided
that the foregoing shall not apply to covenants or other provisions applicable
only to periods after the Latest Maturity Date in effect immediately prior to
the establishment of such refinancing Indebtedness; provided further that any
such refinancing Indebtedness may contain, without any Lender’s consent,
additional covenants or events of default not otherwise applicable to the
Indebtedness being refinanced or covenants more restrictive than the covenants
applicable to the Indebtedness being refinanced, in each case prior to the
Latest Maturity Date in effect immediately prior to the establishment of such
refinancing Indebtedness, so long as this Agreement is amended to provide all of
the Lenders with the benefits of such additional covenants, events of default or
more restrictive covenants and (viii) such refinancing Indebtedness, if secured,
shall be subject to a customary intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.
“Permitted Unsecured Debt” means any unsecured notes or bonds or other unsecured
debt securities; provided that (a) such Indebtedness shall not mature prior to
the date that is 91 days after the Latest Maturity Date in effect at the time of
the issuance of such Indebtedness and shall not have any principal payments due
prior to such date, except upon the occurrence of a change of control or similar
event (including asset sales), in each case so long as the provisions relating
to change of control or similar events (including asset sales) included in the
governing instrument of such Indebtedness provide that the provisions of this
Agreement must be satisfied prior to the satisfaction of such provisions of such
Indebtedness, (b) such Indebtedness is not Guaranteed by any Subsidiary of the
Borrower other than the Loan Parties (which Guarantees shall be unsecured and
shall be permitted only to the extent permitted by Section 6.01(a)(vi)), (c)
such Indebtedness shall not have any financial maintenance covenants, (d) such
Indebtedness shall not have a definition of “Change of Control” or “Change in
Control” (or any other defined term having a similar purpose) that is materially
more restrictive than the definition of Change in Control set forth herein and
(e) such Indebtedness, if subordinated in right of payment to the Obligations,


-26-

--------------------------------------------------------------------------------




shall be subject to subordination and intercreditor provisions that are, in the
Administrative Agent’s reasonable judgment, customary under then-existing market
convention.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) and/or cash (in an
amount determined by reference to the price of such common stock) sold by the
Borrower substantially concurrently with any purchase by the Borrower of a
Permitted Bond Hedge Transaction.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Preferred Dividends” means any cash dividends of the Borrower permitted
hereunder to be paid with respect to preferred stock of the Borrower.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than dispositions described in clauses (a), (b), (c), (d),
(f), (g) and (j) (but only to the extent the sales, transfers or other
dispositions under clause (j) do not exceed $15,000,000) of Section 6.05 and
Section 6.06(a); provided that an Acquisition Lease Financing shall not
constitute a Prepayment Event; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary having a book value or fair market value
in excess of $1,000,000, but only to the extent that the Net Proceeds therefrom
have not been applied to repair, restore or replace such property or asset
within 365 days after such event; or
(c)    the incurrence by the Borrower or any Subsidiary of any Indebtedness,
other than Indebtedness permitted by Section 6.01(a).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.
“Qualified Borrower Preferred Stock” means any preferred capital stock or
preferred equity interest of the Borrower (a)(i) that does not provide for any
cash dividend payments or other cash distributions in respect thereof prior to
the Latest Maturity Date in effect as of the date of issuance of such
Indebtedness and (ii) that by its terms (or by the terms of any security into
which it is convertible or for


-27-

--------------------------------------------------------------------------------




which it is exchangeable or exercisable) or upon the happening of any event does
not (A)(x) mature or become mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (y) become convertible or exchangeable at the option of
the holder thereof for Indebtedness or preferred stock that is not Qualified
Borrower Preferred Stock or (z) become redeemable at the option of the holder
thereof (other than as a result of a change of control event), in whole or in
part, in each case on or prior to the date that is 365 days after the Latest
Maturity Date in effect at the time of the issuance thereof and (B) provide
holders thereunder with any rights upon the occurrence of a “change of control”
event prior to the repayment of the Obligations and termination of the
Commitments under the Loan Documents, (b) with respect to which the Borrower has
delivered a notice to the Administrative Agent that it has issued preferred
stock or preferred equity interests in lieu of incurring Indebtedness permitted
by clause (xii) under Section 6.01(a), with such notice specifying to which of
such Indebtedness such preferred stock or preferred equity interest applies;
provided that (i) the aggregate liquidation value of all such preferred stock or
preferred equity interest issued pursuant to this clause (b) shall not exceed at
any time the dollar limitation related to the applicable Indebtedness hereunder,
less the aggregate principal amount of such Indebtedness then outstanding and
(ii) the terms of such preferred stock or preferred equity interests (x) shall
provide that upon a default thereof, the remedies of the holders thereof shall
be limited to the right to additional representation on the board of directors
of the Borrower and (y) shall otherwise be no less favorable to the Lenders, in
the aggregate, than the terms of the applicable Indebtedness or (c) having an
aggregate initial liquidation value not to exceed $10,000,000; provided that the
terms of such preferred stock or preferred equity interests shall provide that
upon a default thereof, the remedies of the holders thereof shall be limited to
the right to additional representation on the board of directors of the
Borrower.
“Quotation Day” means, with respect to any Eurocurrency Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.
“Real Estate” has the meaning assigned to such term in the ABL Credit Agreement
as of the date hereof.
“Register” has the meaning assigned to such term in Section 10.04(c).
“Registered Equivalent Notes” means, with respect to any bonds, notes,
debentures or similar instruments originally issued in a Rule 144A or other
private placement transaction under the Securities Act, substantially identical
notes (having the same Guarantees) issued in a dollar for dollar exchange
therefor pursuant to an exchange offer registered with the Commission. 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within any building, structure, facility or
fixture.


-28-

--------------------------------------------------------------------------------




“Replacement Term Loans” has the meaning assigned to such term in Section
10.02(d).
“Repricing Transaction” means (a) any prepayment of Term B Loans with the
proceeds of a substantially concurrent incurrence of term loan Indebtedness by
the Borrower or any Subsidiary in respect of which the all-in yield is, on the
date of such prepayment, lower than the all-in yield on such Term B Loans (with
the all-in yield calculated by the Administrative Agent in accordance with
standard market practice, taking into account, in each case, any interest rate
floors, the Applicable Rate hereunder and the interest rate spreads under such
Indebtedness, and any original issue discount and upfront fees applicable to or
payable in respect of such Term B Loans and such Indebtedness with the original
issue discount and upfront fees being equated to interest rate assuming a
four-year life to maturity of such Indebtedness (but excluding arrangement,
structuring, underwriting, commitment, amendment or other fees regardless of
whether paid in whole or in part to any or all lenders of such Indebtedness and
any other fees that are not paid generally to all lenders of such Indebtedness))
and (b) any amendment, amendment and restatement or other modification to this
Agreement that reduces the all-in yield (calculated as set forth in clause (a)
above) of the Term B Loans. 
“Required Lenders” means, at any time, Lenders having outstanding Term Loans
representing more than 50% of the outstanding Term Loans at such time.
“Restricted Indebtedness” means Indebtedness of the Borrower or any Subsidiary,
the payment, prepayment, redemption, repurchase or defeasance of which is
restricted under Section 6.08(b).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Borrower or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Borrower or any
Subsidiary.
“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.
“S&P” means Standard & Poor’s Financial Services LLC, or any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


-29-

--------------------------------------------------------------------------------




“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.
“Secured Indebtedness” means Total Indebtedness that is secured by a Lien on any
asset of the Borrower or any of its Subsidiaries.
“Secured Net Leverage Ratio” means, on any date, the ratio of (a) Secured
Indebtedness as of such date less the aggregate amount (not to exceed
$100,000,000) of the sum of Unrestricted Domestic Cash plus 65% of Unrestricted
Foreign Cash, in each case as of such date, to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter of the Borrower most recently ended prior to such date for
which financial statements are available).
“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Documents” means the Guarantee and Collateral Agreement, the
Intercreditor Agreement, the Mortgages and each other security agreement or
other instrument or document executed and delivered pursuant to Section 5.12 or
5.13 to secure any of the Obligations.
“Series” has the meaning assigned to such term in Section 2.21(b).
“Significant Investment” means any acquisition by the Borrower or a Subsidiary
of more than 50% (but less than 100%) of the Equity Interests in a Person (such
Person, the “Subject Person”), so long as such acquisition is permitted by
Section 6.04.
“Specified Time” means 11:00 a.m., London time.
“Specified Vendor Payables Financing” means the sale by one or more vendors of
the Borrower and certain Subsidiaries of accounts receivable (which such
accounts receivable are accounts payable of the Borrower and such Subsidiaries)
to one or more financial institutions pursuant to third-party financing
agreements, to which the Borrower and such Subsidiaries are party, in
transactions constituting “true sales”; provided that the aggregate amount of
all such vendor payables financings shall not exceed $30,000,00036,000,000 at
any time outstanding.
“Specified Vendor Payables Financing Documents” means all documents and
agreements relating to the Specified Vendor Payables Financing.
“Specified Vendor Receivables Financing” means the sale by the Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $50,000,00060,000,000 at any time
outstanding.
“Specified Vendor Receivables Financing Documents” means all documents and
agreements relating to the Specified Vendor Receivables Financing.
“Spin-Off” means a “spin-off” transaction with respect to the Borrower such that
all of the Equity Interests in the Borrower are “spun-off” from TriMas ratably
to the holders of all the Equity Interests in TriMas and the Borrower ceases to
be a Subsidiary of TriMas and becomes a public company.


-30-

--------------------------------------------------------------------------------




“Spin-Off Agreement” means a Separation and Distribution Agreement, dated as of
or prior to the Closing Date, by and between the Borrower and TriMas.
“Spin-Off Documentation” means, collectively, the Spin-Off Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, including,
without limitation, (i) an employee matters agreement by and between the
Borrower and TriMas, (ii) a tax sharing agreement by and between the Borrower
and TriMas and (iii) a transition services agreement by and between the Borrower
and TriMas.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any Applicable Law. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subject Person” has the meaning assigned to such term in the definition of
“Significant Investment.”
“Subordinated Debt” means any subordinated Indebtedness of the Borrower or any
Subsidiary.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Loan Party” means any Subsidiary that is not (i) a Foreign
Subsidiary, (ii) a CFC, (iii) a CFC Holdco, (iv) a U.S. Holdco or (v) an
Immaterial Subsidiary.
“Syndication Agents” means BMO Capital Markets Corp. and Wells Fargo Securities,
LLC.
“Synthetic Purchase Agreement” means any swap, derivative or other agreement or
combination of agreements pursuant to which the Borrower or a Subsidiary is or
may become obligated to make (i) any payment (other than in the form of Equity
Interests in the Borrower) in connection with a purchase by a third party from a
Person other than the Borrower or a Subsidiary of any Equity Interest or
Restricted Indebtedness or (ii) any payment (other than on account of a
permitted purchase by it of any Equity Interest or any Restricted Indebtedness)
the amount of which is determined by reference to the


-31-

--------------------------------------------------------------------------------




price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that phantom stock or similar plans providing for payments only to
current or former directors, officers, consultants, advisors or employees of the
Borrower or the Subsidiaries (or to their heirs or estates) shall not be deemed
to be Synthetic Purchase Agreements. For the avoidance of doubt, the term
“Synthetic Purchase Agreement” shall not include any agreement, indenture or
other document governing any Permitted Bond Hedge Transaction, Permitted
Convertible Indebtedness or Permitted Warrant Transaction.
“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Collateral Proceeds Account” means a deposit account identified to the ABL
Agent in writing from time to time and in the name of the Company and for which
JPMCB is the depositary bank which contains (or was established to contain) only
those proceeds with respect to Term Priority Collateral.
“Term Commitment” “Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a 20172018 Replacement Term Loan
hereunder on the 20172018 Replacement Term Loan Facility Effective Date,
expressed as an amount representing the maximum principal amount of the 20172018
Replacement Term Loan to be made by such Lender hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Term Commitment
on the 20172018 Replacement Term Loan Facility Effective Date is set forth on
Schedule 2.01 (as amended by the 20172018 Replacement Term Loan Amendment) or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Term Commitment, as applicable. The aggregate amount of the Lenders’ Term
Commitments on the 20172018 Replacement Term Loan Facility Effective Date is
$160,000,000385,000,000.
“Term Lender” means a Lender with outstanding Term Loans or a Commitment.
“Term Loan” means a 20172018 Replacement Term Loan or an Incremental Term Loan
of any Series.
“Term Loan Maturity Date” means the date that is the sixth anniversary of the
Closing2018 Replacement Term Loan Facility Effective Date (or if such date is
not a Business Day, the immediately preceding Business Day).; provided that, in
the event that the 2022 Convertible Notes outstanding are in an aggregate
principal amount in excess of (x) $25,000,000, and, (y) the sum of (i) the
available commitments under the ABL Credit Agreement and (ii) the Unrestricted
Cash at such time, and such 2022 Convertible Notes shall remain outstanding on
April 1, 2022, then the Term Loan Maturity date shall be April 1, 2022.
“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness for borrowed money (including, without limitation, Capital Lease
Obligations) of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.


-32-

--------------------------------------------------------------------------------




“Transactions” means, collectively, (a) the consummation of the Spin-Off in
accordance with the terms of the Spin-Off Agreement, (b) the payment of a
dividend on the Closing Date from the Borrower to TriMas in accordance with the
Spin-Off Agreement (the “Closing Date Dividend”), (c) the execution, delivery
and performance by each Loan Party of the ABL Loan Documents to which it is to
be a party, the borrowing (if any) of the ABL Loans on the Closing Date and
issuance (if any) of letters of credit thereunder on the Closing Date and the
use of the proceeds of the foregoing, (d) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing of the Loans on the Closing Date and the use of proceeds
thereof and (e) the payment of the fees and expenses payable in connection with
the foregoing.
“TriMas” means TriMas Company LLC, a Delaware limited liability company.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Domestic Cash” means, as of any date, domestic unrestricted cash
and domestic unrestricted Permitted Investments of the Borrower and its Domestic
Subsidiaries as of such date.
“Unrestricted Foreign Cash” means, as of any date, unrestricted cash and
unrestricted Permitted Investments of the Foreign Subsidiaries as of such date.
“U.S. Holdco” means any existing or future Domestic Subsidiary the Equity
Interests of which are held solely by Foreign Subsidiaries; provided that such
existing or newly formed Subsidiary shall not engage in any business or own any
assets other than the ownership of Equity Interests in Foreign Subsidiaries and
intercompany obligations that are otherwise permitted hereunder.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(i)(D)(2).
“Westfalia Acquisition” has the meaning set forth in the First Amendment.
“Westfalia Acquisition Closing Date” has the meaning set forth in the First
Amendment.
“Westfalia Purchase Agreement” has the meaning set forth in the First Amendment.
“Westfalia Transactions” has the meaning set forth in the First Amendment.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


-33-

--------------------------------------------------------------------------------




SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term B
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Term B Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Term B Loan Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Term B Loan Borrowing”).
SECTION 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement; and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to (i) any election
under Accounting Standards Codification 825-10-25 (previously referred to as
Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments or any other
Indebtedness under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.


-34-

--------------------------------------------------------------------------------




ARTICLE II

The Credits
SECTION 2.01 Commitments.
(a)    Subject to the terms and conditions set forth herein, each 20172018
Replacement Term Lender agrees to make a 20172018 Replacement Term Loan to the
Borrower on the 20172018 Replacement Term Loan Facility Effective Date in a
principal amount not exceeding its 20172018 Replacement Term Loan Commitment.
(b)    Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.
SECTION 2.02 Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)    [Reserved]
(c)    Subject to Section 2.14, each Loan shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(d)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 12 Eurocurrency Borrowings
outstanding.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable thereto.
SECTION 2.03     Requests for Borrowings. To request a Borrowing of Term Loans,
the Borrower shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurocurrency Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing or (ii)
in the case of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed


-35-

--------------------------------------------------------------------------------




promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
(i)    whether the requested Borrowing is to be a Borrowing of Term B Loans or
an Incremental Term Loan Borrowing of a particular Series;
(ii)    the aggregate amount of such Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04 [Reserved].
SECTION 2.05     [Reserved].
SECTION 2.06     Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City, and designated by the
Borrower in the applicable Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such


-36-

--------------------------------------------------------------------------------




corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of (x) the Federal Funds Effective Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, the applicable rate shall be determined as specified in clause (y)
above, or (ii) in the case of the Borrower, the interest rate applicable to ABR
Term B Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07     Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request or as otherwise
provided in Section 2.03. Thereafter, the Borrower may elect to (i) convert any
ABR Borrowing or any Eurocurrency Borrowing to a Borrowing of a different Type,
(ii) continue any Borrowing and (iii) in the case of a Eurocurrency Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election, by telephone, by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of Term B Loans of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request, and all such written Interest Election Requests shall be in a form
approved by the Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”


-37-

--------------------------------------------------------------------------------




If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If an Interest Election Request with respect to a Eurocurrency Borrowing
is not timely delivered prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
SECTION 2.08     Termination and Reduction of Commitments.
(a)    Unless previously terminated, the 20172018 Replacement Term Loan
Commitments shall terminate and be automatically and permanently reduced to $0
upon the earlier of (i) funding of the 20172018 Replacement Term Loans on the
20172018 Replacement Term Loan Facility Effective Date and (ii) 5:00 p.m., New
York City time, on April 19June 30, 20172018. The proceeds of the 20172018
Replacement Term Loans will be applied on the 20172018 Replacement Term Loan
Facility Effective Date to the principal amount of the Existing Term Loans (as
defined in the 20172018 Replacement Term Loan Amendment) outstanding at such
time in order to prepay such principal amount in full. Upon the funding of the
20172018 Replacement Term Loans on the 20172018 Replacement Term Loan Facility
Effective Date, the 20172018 Replacement Term Loans shall constitute, on the
terms provided in the 20172018 Replacement Term Loan Amendment, Term Loans
hereunder.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that each reduction of the Commitments of any
Class shall be in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under Section 2.08(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable. Any reduction of the Commitments shall be
permanent.
SECTION 2.09     Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loan of such Lender as provided in Section 2.10.


-38-

--------------------------------------------------------------------------------




(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee and its registered assigns.
SECTION 2.10     Amortization of Term Loans.
(a)    Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay the 20172018 Replacement Term Loans on the last day of each
March, June, September and December, (i) beginning on the last day of the first
full fiscal quarter to occur after the 20172018 Replacement Term Loan Facility
Effective Date through and including the last day of the eighth full fiscal
quarter after the 2018 Replacement Term Loan Facility Effective Date, in an
aggregate principal amount for each such date equal to 0.625% of the aggregate
principal amount of the 2018 Replacement Term Loans outstanding on the 2018
Replacement Term Loan Facility Effective Date and (ii) thereafter, in an
aggregate principal amount for each such date equal to 1.25% of the aggregate
principal amount of the 20172018 Replacement Term Loans outstanding on the
20172018 Replacement Term Loan Facility Effective Date.
(b)    The Borrower shall repay Incremental Term Loans of any Series in such
amounts and on such date or dates as shall be specified therefor in the
Incremental Facility Agreement establishing the Incremental Term Commitments of
such Series (as such amounts may be adjusted pursuant to paragraph (d) of this
Section or pursuant to such Incremental Facility Agreement).
(c)    To the extent not previously paid, (i) all Term B Loans shall be due and
payable on the Term Loan Maturity Date and (ii) all Incremental Term Loans of
any Series shall be due and payable on the Incremental Term Maturity Date
applicable thereto.


-39-

--------------------------------------------------------------------------------




(d)    Any mandatory prepayment of a Borrowing of Term Loans of any Class shall
be applied to reduce the subsequent scheduled repayments of the Borrowings of
such Class to be made pursuant to this Section to the next eight scheduled
repayments in direct order and thereafter ratably. Any optional prepayment of a
Borrowing of Term Loans of any Class shall be applied to the scheduled
repayments of the Borrowings of such Class as directed by the Borrower.
(e)    Prior to any repayment of any Term Loan Borrowings of any Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 11:00 a.m.,
New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Term Loan Borrowings shall be
accompanied by accrued interest on the amount repaid.
SECTION 2.11     Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section.
(b)    All (i) optional prepayments of 20172018 Replacement Term Loans pursuant
to Section 2.11(a) or prepayments pursuant to Section 2.11(c) as a result of an
event described in clause (c) of the definition of the term Prepayment Event, in
each case effected on or prior to the date that is the six-monthtwelve-month
anniversary of the 20172018 Replacement Term Loan Facility Effective Date with
the proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement on or prior to the date
that is the six-monthtwelve-month anniversary of the 20172018 Replacement Term
Loan Facility Effective Date constituting Repricing Transactions shall, in each
case, be accompanied by a fee payable to the 20172018 Replacement Term Lenders
in an amount equal to 1.00% of the aggregate principal amount of 20172018
Replacement Term Loans so prepaid, in the case of a transaction described in
clause (i) of this paragraph, or 1.00% of the aggregate principal amount of
20172018 Replacement Term Loans affected by such amendment, amendment and
restatement or other modification (including any such Loans assigned in
connection with the replacement of a 20172018 Replacement Term Lender not
consenting thereto), in the case of a transaction described in clause (ii) of
this paragraph. Such fee shall be paid by the Borrower to the Administrative
Agent, for the account of the Lenders in respect of the 20172018 Replacement
Term Loans, on the date of such prepayment.
(c)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Borrower or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, within three Business Days after such Net Proceeds
are received, prepay Borrowings of Term B Loans in an aggregate amount equal to
such Net Proceeds; provided that in the case of any event described in clause
(a) of the definition of the term Prepayment Event (other than sales, transfers
or other dispositions pursuant to Section 6.05(j) in excess of $15,000,000), if
the Borrower shall deliver, within such three Business Days, to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower and the Subsidiaries, intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 365 days after
receipt of such Net Proceeds, to acquire real property, equipment or other
tangible assets to be used in the business of the Borrower and the Subsidiaries,
and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this paragraph in


-40-

--------------------------------------------------------------------------------




respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds therefrom that have not been so applied by the end of such
365-day period, at which time a prepayment shall be required in an amount equal
to such Net Proceeds that have not been so applied; provided further that a
portion of the Net Proceeds required to prepay Borrowings of Term B Loans (but
in no event more than a ratable portion thereof (such ratable share to be
calculated by reference to the outstanding amount of Pari Passu Alternative
Incremental Debt, Pari Passu Permitted Term Loan Refinancing Indebtedness and
Loans, in each case immediately prior to such prepayment)) may, in lieu of
prepaying Term B Loans hereunder, be applied to redeem or prepay any Pari Passu
Alternative Incremental Debt or any Pari Passu Permitted Term Loan Refinancing
Indebtedness, in each case if required under the terms of the applicable
documents governing such Pari Passu Alternative Incremental Debt or such Pari
Passu Permitted Term Loan Refinancing Indebtedness.
(d)    Following the end of each fiscal year of the Borrower, commencing with
the fiscal year ending December 31, 20172019, the Borrower shall prepay
Borrowings of Term B Loans in an aggregate amount equal to the excess of (i) the
ECF Percentage of Excess Cash Flow for such fiscal year over (ii) the sum of (x)
aggregate amount of optional prepayments of Term Loans and purchases of Term
Loans pursuant to Section 10.04(h) (other than optional prepayments or purchases
made with the proceeds of Long-Term Indebtedness) made by the Borrower during
such fiscal year (provided that the aggregate amount of any such prepayment or
purchase shall be the amount of the Borrower’s cash payment in respect of such
purchase) and (y) the aggregate amount of optional prepayments of Pari Passu
Alternative Incremental Debt in the form of loans and Pari Passu Permitted Term
Loan Refinancing Indebtedness in the form of loans made by the Borrower during
such fiscal year. Each prepayment pursuant to this paragraph shall be made
within 95 days after the end of such fiscal year.
(e)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(f) of this Section.
(f)    The Borrower shall notify the Administrative Agent by (x) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment and (y) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify (i) whether the prepayment is of Eurocurrency
Loans or ABR Loans, (ii) the prepayment date, (iii) the principal amount of each
Borrowing or portion thereof to be prepaid and (iv) in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
(g)    In the event of any mandatory prepayment of Term Loans made at a time
when Term Loans of more than one Class remain outstanding, the Borrower shall
select Term Loans to be prepaid so that the aggregate amount of such prepayment
is allocated among each Class of the Term Loans pro rata based on the aggregate
principal amounts of outstanding


-41-

--------------------------------------------------------------------------------




Borrowings of each such Class; provided that (x) the amounts so allocable to
Incremental Term Loans of any Series may be applied to other Term Loan
Borrowings if so provided in the applicable Incremental Facility Agreement and
(y) the amounts so allocable to any tranche of Extended Term Loans may be
applied to other Term Loan Borrowings if so provided in the applicable Extension
Offer. In the event of any optional prepayment of Term Loans made at a time when
Term Loans of more than one Class remain, the Borrower shall select the Term
Loans to be prepaid so that the aggregate amount of such prepayment is allocated
among the Term Loans and each Series of Incremental Term Loans then outstanding
based on the aggregate principal amount of outstanding Borrowings of each such
Class; provided that (x) the amounts so allocable to Incremental Term Loans of
any Series may be applied to other Borrowings of Term Loans if so provided in
the applicable Incremental Facility Agreement and (y) the amounts so allocable
to any tranche of Extended Term Loans may be applied to other Borrowings of Term
Loans if so provided in the applicable Extension Offer.
SECTION 2.12     Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13     Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other overdue amount payable, 2% plus
the rate applicable to ABR Term B Loans.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.


-42-

--------------------------------------------------------------------------------




(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of an Adjusted LIBO Rate.
SECTION 2.14     Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing of any Class:
(ai)    the Administrative Agent determines (which determination shall be
conclusive and absent manifest error) that adequate and reasonable means
(including by means of an Interpolated Rate or because the Screen Rate is not
available or published on a current basis) do not exist for ascertaining the
LIBO Rate or the Adjusted LIBO Rate for such Interest Period; or
(bii)    the Administrative Agent is advised by a majority in interest of the
Lenders of the applicable Class that the Adjusted LIBO Rate or LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loans) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of the applicable Class by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and such Lenders that the circumstances giving rise to such notice no longer
exist, then (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (ii) any Eurocurrency Borrowing that is requested to be
continued, shall be converted to an ABR Borrowing on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.


-43-

--------------------------------------------------------------------------------




(b)    If any Lender determines that any Applicable Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.


(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 10.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(c), only to the extent the Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any Eurocurrency Borrowing that is requested to be continued, shall be
converted to an ABR Borrowing on the last day of the then current Interest
Period applicable thereto and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.




-44-

--------------------------------------------------------------------------------




SECTION 2.15     Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender; or
(iii)    subject any Lender to any Taxes on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto (other than (A) Indemnified Taxes otherwise
indemnifiable under Section 2.17 and (B) Excluded Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.16     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency


-45-

--------------------------------------------------------------------------------




Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert, continue or prepay any Term Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
SECTION 2.17     Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if the Borrower or
the Administrative Agent shall be required to deduct any Indemnified Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or the
Administrative Agent shall make such deductions and (iii) the Borrower or the
Administrative Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.
(b)    In addition, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower, hereunder or under any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


-46-

--------------------------------------------------------------------------------




(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting or expanding the obligation of the
Borrower to do so) attributable to such Lender that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section shall be paid within 10 days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(f)    Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law, such properly completed and executed
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding, or at a reduced rate of, withholding. If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 Business Days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.
(i)    Without limiting the generality of the foregoing, any Lender shall, to
the extent it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN-E or W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN-E or W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


-47-

--------------------------------------------------------------------------------




(C)    in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form
W-8BEN-E or W-8BEN and (2) a certificate substantially in the form of Exhibit E
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (g)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(ii)    Each Lender shall deliver to Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent, such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent, to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f)(ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Indemnified Taxes (including additional
amounts paid pursuant to this Section 2.17), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.17 with respect
to the Indemnified Taxes giving rise to such refund), net of all out-of-pocket
expenses (including any Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that such indemnifying party, upon
the request of such indemnified party, agrees to repay to such indemnified party
the amount paid to such indemnified party pursuant to the previous sentence
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such indemnified party is required to repay
such refund to


-48-

--------------------------------------------------------------------------------




such Governmental Authority. Nothing contained in this Section 2.17(g) shall
require any indemnified party to make available its Tax returns or any other
information relating to its Taxes which it deems confidential to the
indemnifying party or any other Person.
(h)    For purposes of determining withholding Taxes imposed under FATCA, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan Documents as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
SECTION 2.18     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise), on or before
the time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 12:00 noon, New
York City time), on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at its offices at
383 Madison Avenue, New York, New York, except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments (including prepayments) to be made by the
Borrower hereunder and under each other Loan Document, whether on account of
principal, interest, fees or otherwise shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term B Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term B Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term B Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term B Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such


-49-

--------------------------------------------------------------------------------




recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment hereunder is due to the
Administrative Agent for the account of the Lenders that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment due to the Administrative Agent, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.18(d) or 10.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
SECTION 2.19     Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by the Borrower that


-50-

--------------------------------------------------------------------------------




shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent , which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a material reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Each party hereto agrees that an assignment required pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.
SECTION 2.20     [Reserved].
SECTION 2.21     Incremental Facilities.
(a)    The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request the establishment of Incremental Term Commitments;
provided that the aggregate amount of all Incremental Term Loan Commitments
established on any date shall not exceed (i) (together with the amount of
Alternative Incremental Debt established on such date in reliance on the Base
Incremental Amount) an amount equal to the Base Incremental Amount on such date
and (ii) an additional amount subject to the Maximum Incremental Amount as of
such date. Each such notice shall specify (A) the date on which the Borrower
proposes that the Incremental Term Commitments shall be effective, which shall
be a date not less than 10 Business Days (or such shorter period as may be
agreed to by the Administrative Agent) after the date on which such notice is
delivered to the Administrative Agent, and (B) the amount of the Incremental
Term Commitments being requested (it being agreed that (x) any Lender approached
to provide any Incremental Term Commitment may elect or decline, in its sole
discretion, to provide such Incremental Term Commitment and (y) any Person that
the Borrower proposes to become an Incremental Term Lender, if such Person is
not then a Lender, must be reasonably acceptable to the Administrative Agent).
(b)    The terms and conditions of any Incremental Term Commitments and the
Incremental Term Loans to be made thereunder shall be, except as otherwise set
forth herein or in the applicable Incremental Facility Agreement, identical to
those of the Term Commitments and the Term B Loans; provided that (i) the
interest rate margins with respect to any Incremental Term Loans shall be as
agreed by the Borrower and the lenders in respect thereof; provided, that if the
total yield (calculated, for both the Incremental Term Loans and the Term B
Loans, to include upfront fees, any interest rate floors and any original issue
discount (with original issue discount being equated to interest rate in a
manner determined by the Administrative Agent based on an assumed four-year life
to maturity) but to exclude any arrangement, underwriting or similar fee paid by
the Borrower) in respect of any Incremental Term Loans exceeds the total yield
for the existing Term B Loans by more than 0.50%, the Applicable Rate for the
Term B Loans shall be increased so that the total yield in respect of such
Incremental Term Loans is no higher than the total yield for the existing Term B
Loans plus 0.50% (provided that if the Incremental Term


-51-

--------------------------------------------------------------------------------




Loans include an interest rate floor greater than the interest rate floor
applicable to the Term B Loans, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Rate for the Term B Loans shall be required, to the extent an
increase in the interest rate floor for the Term B Loans would cause an increase
in the interest rate then in effect thereunder, and in such case the interest
rate floor (but not the Applicable Rate) applicable to the Term B Loans shall be
increased by such amount), (ii) any Incremental Term Loan shall have terms, in
the Borrower’s reasonable judgment, customary for a term loan under
then-existing market convention, (iii) the amortization schedule with respect to
any Incremental Term Loans shall be as agreed by the Borrower and the lenders in
respect thereof, provided that the weighted average life to maturity of any
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Latest Maturing Term Loans outstanding immediately prior
to the establishment of such Incremental Term Loans (other than as necessary to
make any such Incremental Term Loans fungible with such Latest Maturing Term
Loans), (iv) no Incremental Term Maturity Date with respect to Incremental Term
Loans shall be earlier than the Latest Maturity Date in effect immediately prior
to the establishment of such Incremental Term Loans, (v) except as permitted by
clause (i), the Incremental Term Loans shall be treated no more favorably than
the Term B Loans (in each case, including with respect to mandatory and
voluntary prepayments); provided that the foregoing shall not apply to covenants
or other provisions applicable only to periods after the Latest Maturity Date in
effect immediately prior to the establishment of such Incremental Term Loans;
provided further that any Incremental Term Loans may add additional covenants or
events of default not otherwise applicable to the Term B Loans or covenants more
restrictive than the covenants applicable to the Term B Loans in each case prior
to the Latest Maturity Date in effect immediately prior to the establishment of
such Incremental Facility so long as this Agreement is amended to provide all of
the Lenders with the benefits of such additional covenants, events of default or
more restrictive covenants, (vi) to the extent the terms applicable to any
Incremental Term Loans are inconsistent with the terms applicable to the Term B
Loans (except, in each case, as otherwise permitted pursuant to this paragraph
(b)), such terms shall be reasonably satisfactory to the Administrative Agent,
and (vii) any Incremental Term Loans shall have the same Guarantees as, and
shall rank pari passu with respect to the Liens on the Collateral and in right
of payment with, the Term B Loans. Any Incremental Term Commitments established
pursuant to an Incremental Facility Agreement that have identical terms and
conditions, and any Incremental Term Loans made thereunder, shall be designated
as a separate series (each a “Series”) of Incremental Term Commitments and
Incremental Term Loans for all purposes of this Agreement. Notwithstanding the
foregoing, in no event shall there be more than six maturity dates in respect of
the Credit Facilities (including any Extended Term Loans or Replacement Term
Loans).
(c)    The Incremental Term Commitments shall be effected pursuant to one or
more Incremental Facility Agreements executed and delivered by the Borrower,
each Incremental Term Lender providing such Incremental Term Commitments and the
Administrative Agent; provided that (other than with respect to the incurrence
of Incremental Term Loans the proceeds of which shall be used to consummate an
acquisition permitted by this Agreement for which the Borrower has determined,
in good faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions (i)
through (iii) below shall not apply) no Incremental Term Commitments shall
become effective unless (i) no Default or Event of Default shall have occurred
and be continuing on the date of effectiveness thereof, both immediately prior
to and immediately after giving effect to such Incremental Term Commitments and
the making of Loans thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan


-52-

--------------------------------------------------------------------------------




Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such date, (iii) the Borrower shall
make any payments required to be made pursuant to Section 2.16 in connection
with such Incremental Term Commitments and the related transactions under this
Section, and (iv) the other conditions, if any, set forth in the applicable
Incremental Facility Agreement are satisfied; provided further that no
Incremental Term Loans in respect of a Limited Conditionality Acquisition shall
become effective unless (i) no Default or Event of Default shall have occurred
and be continuing as of the date of entry into the definitive acquisition
documentation in respect of such Limited Conditionality Acquisition (the
“Limited Conditionality Acquisition Agreement”) and (ii) on the date of
effectiveness of the Limited Conditionality Acquisition Agreement, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all respects
if qualified by materiality) on and as of such date. Each Incremental Facility
Agreement may, without the consent of any Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to give effect to the provisions of
this Section.
(d)    Upon the effectiveness of an Incremental Term Commitment of any
Incremental Term Lender, such Incremental Term Lender shall be deemed to be a
“Lender” (and a Lender in respect of Commitments and Loans of the applicable
Class) hereunder, and henceforth shall be entitled to all the rights of, and
benefits accruing to, Lenders (or Lenders in respect of Commitments and Loans of
the applicable Class) hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders (or Lenders in respect of
Commitments and Loans of the applicable Class) hereunder and under the other
Loan Documents.
(e)    Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series shall make a loan to the Borrower in an amount
equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.
(f)    The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Term
Commitments, in each case advising the Lenders of the details thereof.
SECTION 2.22     [Reserved].
SECTION 2.23     Extensions.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term B Loans with a like maturity date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term B Loans with a like maturity date) and on the same terms to each
such Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term B Loans
and otherwise modify the terms of such Term B Loans pursuant to the terms of the
relevant Extension Offer (including by increasing the interest rate or fees
payable in respect of such Term B Loans and/or modifying the amortization
schedule in respect of such Lender’s Term B Loans) (each, an


-53-

--------------------------------------------------------------------------------




“Extension,” and each group of Term B Loans as so extended, as well as the
original Term B Loans (not so extended), being a “tranche”; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans from which they were converted), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) [reserved], (iii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v), and (vi), be determined between the Borrower and set forth in
the relevant Extension Offer), the Term B Loans of any Term B Lender that agrees
to an extension with respect to such Term B Loans extended pursuant to any
Extension (the “Extended Term Loans”) shall have the same terms as the tranche
of Term B Loans subject to such Extension Offer, (iv) the final maturity date of
any Extended Term Loans shall be no earlier than the maturity date of the Term B
Loans from which they were converted and the amortization schedule applicable to
Term B Loans pursuant to Section 2.10(a) for periods prior to the Term Loan
Maturity Date may not be increased, (v) the weighted average life of any
Extended Term Loans shall be no shorter than the remaining weighted average life
of the Term B Loans extended thereby, (vi) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any voluntary or mandatory repayments or prepayments
of Term B Loans hereunder (except for repayments required upon the scheduled
maturity date of the non-Extended Term Loans), in each case as specified in the
respective Extension Offer, (vii) if the aggregate principal amount of Term B
Loans (calculated on the face amount thereof) in respect of which Term B Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term B Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Term B Loans of such Term B
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term B Lenders have accepted such Extension Offer, (viii)
[reserved], (ix) all documentation in respect of such Extension shall be
consistent with the foregoing, (x) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower and (xi) the Minimum Tranche
Amount shall be satisfied unless waived by the Administrative Agent.
Notwithstanding the foregoing, in no event shall there be more than six maturity
dates in respect of the Credit Facilities (including any Extended Term Loans or
Replacement Term Loans).
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.11 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment, provided that
(x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term B Loans of
any or all applicable tranches be tendered and (y) no tranche of Extended Term
Loans shall be in an amount of less than $50,000,000 (the “Minimum Tranche
Amount”), unless such Minimum Tranche Amount is waived by the Administrative
Agent. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (including
Sections 2.11 and 2.18) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section.


-54-

--------------------------------------------------------------------------------




(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans. All Extended Term Loans
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other applicable Obligations under this Agreement and the other
Loan Documents. The Lenders hereby irrevocably authorize the Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with the Borrower as may be necessary in order to establish new tranches or
sub-tranches in respect of Term Loans so extended and such technical amendments
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section. Without limiting the foregoing, in connection with any Extensions the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then latest maturity date so that such maturity date is extended to the
then latest maturity date (or such later date as may be advised by local counsel
to the Administrative Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.
ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01     Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
SECTION 3.02     Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


-55-

--------------------------------------------------------------------------------




SECTION 3.03     Governmental Approvals; No Conflicts. The Transactions and the
other transactions contemplated hereby (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any Applicable Law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries, except Liens
created under the Loan Documents and Liens permitted by Section 6.02, and (e) do
not require any acknowledgement, agreement or consent under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their assets, except for such acknowledgements, agreements and
consents as have been obtained or made and are in full force and effect, and
such acknowledgements, agreements or consents the failure of which to obtain
could not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.03 sets forth for the Borrower and each Subsidiary Loan Party a
description of each license from a Governmental Authority which is material to
the conduct of the business of such Loan Party as of the Closing Date.
SECTION 3.04     Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Administrative Agent its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal years ended December 31, 2013 and
December 31, 2014, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for each fiscal quarter ended subsequent to
December 31, 2014 and at least 45 days prior to the Closing Date, in each case
certified by its chief financial officer (it being understood that the Borrower
has furnished the foregoing referenced in clause (i) to the Administrative Agent
by the filing with the Commission of the Borrower Registration Statement in
connection with the Spin-Off). Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
(b)    The Borrower has heretofore furnished to the Administrative Agent a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income of the Borrower as of and for the 12-month period ending on the last day
of the most recently completed four-fiscal quarter period for which financial
statements were delivered under Section 3.04(a), prepared after giving effect to
the Transactions and the other transactions contemplated hereby to be
consummated on the Closing Date as if the Transactions and such other
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such income statements).


-56-

--------------------------------------------------------------------------------




(c)    Except as disclosed in the financial statements referred to above or the
notes thereto or in the Information Memorandum, except for the Disclosed Matters
and except for liabilities arising as a result of the Transactions, after giving
effect to the Transactions, none of the Borrower or the Subsidiaries has, as of
the Closing Date, any contingent liabilities that would be material to the
Borrower and the Subsidiaries, taken as a whole.
(d)    Since December 31, 2014, there has been no event, change or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.
SECTION 3.05     Properties.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business (including its Mortgaged Properties), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(c)    Schedule 3.05 sets forth the address of each real property that is owned
or leased by the Borrower or any of its Subsidiaries as of the Closing Date
after giving effect to the Transactions.
SECTION 3.06     Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Borrower or any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.


-57-

--------------------------------------------------------------------------------




(d)    No Borrower or Subsidiary Loan Party is in default with respect to any
order, injunction or judgment of any Governmental Authority, except for such
defaults which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.07     Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
SECTION 3.08     Investment Company Status. None of the Borrower or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09     Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. As of the Closing Date, there is no pending audit of
the Borrower or any Subsidiary Loan Party with any federal, state, local or
foreign tax authority, except as could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.10     ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the Closing Date, the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of the Financial Accounting Standards Board
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $10,000,00012,000,000 the fair market value of the assets of all such
underfunded Plans.
SECTION 3.11     Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
projections were prepared.


-58-

--------------------------------------------------------------------------------




SECTION 3.12     Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in each Subsidiary of the Borrower and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.
SECTION 3.13     Insurance. Schedule 3.13 sets forth a description of all
material insurance policies maintained by or on behalf of the Borrower and the
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums due in
respect of such insurance have been paid.
SECTION 3.14     Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower, threatened that could reasonably be expected to have
a Material Adverse Effect. All payments due from the Borrower or any Subsidiary,
or for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary except for those which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
SECTION 3.15     Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan made on the Closing Date and after giving effect to the application
of the proceeds of such Loans, (a) the fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) the Loan Parties, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
SECTION 3.16     Senior Indebtedness. The Obligations constitute “Senior Debt”,
however defined, under the terms of any Indebtedness that is subordinated in
right of payment to the Obligations.
SECTION 3.17     Security Documents.
(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Guarantee and
Collateral Agreement) and, when (i) in respect of Collateral in which a security
interest can be perfected by control, such Collateral is delivered to the
Collateral Agent and for so long as the Collateral Agent remains in possession
of such Collateral, the security interest created by the Guarantee and
Collateral Agreement shall constitute a perfected first priority security
interest in all right, title and interest of the pledgor thereunder in such
Collateral, in each case prior and superior in right to any other Person and
(ii) in respect of Collateral in which a security interest can be perfected by
the filing of UCC


-59-

--------------------------------------------------------------------------------




financing statements, financing statements in appropriate form are filed in the
offices specified on Schedule 1.04 to the Perfection Certificate most recently
delivered to the Collateral Agent, the security interest created by the
Guarantee and Collateral Agreement shall constitute a perfected security
interest in all right, title and interest of the grantors thereunder in such
Collateral (other than the Intellectual Property (as defined in the Guarantee
and Collateral Agreement)), in each case prior and superior in right to any
other Person, other than with respect to Liens permitted by Section 6.02 and
subject to the Intercreditor Agreement.
(b)    [Reserved]
(c)    When the Guarantee and Collateral Agreement (or a summary thereof) is
filed in the United States Patent and Trademark Office and the United States
Copyright Office and the financing statements referred to in Section 3.17(a)
above are appropriately filed, the security interest created by the Guarantee
and Collateral Agreement shall constitute a perfected security interest in all
right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in the Guarantee and Collateral Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office and subsequent UCC
filings may be necessary to perfect a lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date), other than with respect to Liens permitted by Section 6.02 and subject to
the Intercreditor Agreement.
(d)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, is effective to create, subject to the exceptions listed in each title
insurance policy covering such Mortgage, in favor of and reasonably satisfactory
to the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the applicable mortgagor’s right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
and when the Mortgages are filed in the appropriate offices, the Lien created by
each Mortgage shall constitute a perfected Lien on all right, title and interest
of the applicable mortgagor in such Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 and subject to the Intercreditor Agreement.
SECTION 3.18     Federal Reserve Regulations.
(a)    None of the Borrower or any of the Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulation U or X.
SECTION 3.19     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their


-60-

--------------------------------------------------------------------------------




respective officers and employees and, to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate Anti-Corruption
Laws or applicable Sanctions.
SECTION 3.20     Material Contracts. Schedule 3.20 hereto sets forth for the
Borrower and each Subsidiary Loan Party, as of the Closing Date, a list of all
of the material contracts and agreements to which such Loan Party is a party,
including all Specified Vendor Receivables Financing Documents (other than
agreements disclosed to the Administrative Agent pursuant to Section 5.01(f),
agreements relating to Indebtedness described on Schedule 6.01, real property
leases identified on Schedule 2.03 to the Perfection Certificate delivered to
the Administrative Agent on the Closing Date, and Licenses identified on
Schedule 4.04 to the Perfection Certificate delivered to the Administrative
Agent on the Closing Date).
SECTION 3.21     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV

Conditions
SECTION 4.01     Closing Date. The obligations of the Lenders to make Loans
hereunder is subject to the satisfaction of the following conditions:
(a)    The Agents shall have received a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of (i)
Cahill Gordon & Reindel LLP and (ii) Jones Day LLP, in each case in form and
substance reasonably satisfactory to the Administrative Agent. The Borrower
hereby requests such counsel to deliver such opinions.
(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
(c)    The Administrative Agent (or its counsel) shall have received the
Intercreditor Agreement, executed and delivered by the Borrower, the other Loan
Parties as of the Closing Date, the Collateral Agent and the ABL Agent.
(d)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any Loan Document.
(e)    The Collateral and Guarantee Requirement shall have been satisfied and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Closing


-61-

--------------------------------------------------------------------------------




Date and signed by an executive officer or Financial Officer of the Borrower,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released or will
be released pursuant to UCC-3 financing statements or other release
documentation delivered to the Collateral Agent.
(f)    The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect, together with
endorsements naming the Collateral Agent, for the benefit of the Secured
Parties, as additional insured and loss payee thereunder, to the extent required
by Section 5.07.
(g)    The terms of the Spin-Off Documentation shall be reasonably satisfactory
to the Arrangers and the Spin-Off shall have been consummated (or shall be
consummated substantially simultaneously with the initial funding of the Term B
Loans on the Closing Date) in accordance with Applicable Law and the Spin-Off
Agreement (without giving effect to any modification or waiver of any provision
of, or any consent given in respect of, the Spin-Off Agreement not approved by
the Administrative Agent).
(h)    After giving effect to the Transactions as of the Closing Date, none of
the Borrower or any of its Subsidiaries shall have outstanding Indebtedness for
borrowed money other than (i) Indebtedness incurred under this Agreement, (ii)
Indebtedness incurred and outstanding under the ABL Credit Agreement and (iii)
Indebtedness incurred and outstanding in compliance with Section 6.01 of this
Agreement.
(i)    The Lenders shall have received the financial statements referred to in
Section 3.04(a) and (b).
(j)    The Administrative Agent shall have received a certificate, in form and
substance reasonably satisfactory to the Administrative Agent, dated the Closing
Date and signed by the chief financial officer of each of the Borrower,
certifying that its Subsidiaries, on a consolidated basis after giving effect to
the Transactions, are solvent.
(k)    The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.
(l)    Since December 31, 2014, there has been no event, change or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.
(m)    The ABL Credit Agreement, and the commitments thereunder, shall be (or
shall be substantially simultaneously with the initial funding of the Term B
Loan on the Closing Date) effective.
(n)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (or in all
respects if qualified as to materiality) on and as of the Closing Date.


-62-

--------------------------------------------------------------------------------




(o)    No Default or Event of Default shall have occurred and be continuing on
the Closing Date or after giving effect to the Loans requested to be made on
such date.
(p)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.
(q)    The Administrative Agent shall have received a supplement to Schedule
3.13 setting forth a description of all material insurance policies maintained
by or on behalf of the Borrower and its Subsidiaries as of the Closing Date, and
to the extent deemed appropriate by the Borrower, supplements to Schedules 3.05,
3.12 and 6.01 reflecting any and all changes in the names of the Subsidiaries of
the Borrower referred to therein made in connection with the Spin-Off to the
extent necessary to make such schedules true, correct and complete on the
Closing Date, in each case in form and substance reasonably acceptable to the
Administrative Agent. Unless the Administrative Agent shall advise the Borrower
in writing that any such proposed supplements are not reasonably acceptable to
the Administrative Agent, Schedules 3.05, 3.12, 3.13, and/or 6.01 shall be
deemed to be automatically amended on the Closing Date to reflect any applicable
supplement to such Schedules delivered pursuant to this clause without the
necessity of any further action.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 10.02) at or prior to 5:00 p.m., New York City time, on June
30, 2015 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01     Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception (except for any such qualification or exception resulting from any
current maturity of Loans hereunder) and without any qualification or exception
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed


-63-

--------------------------------------------------------------------------------




to be satisfied in respect of any fiscal year of the Borrower by the filing of
the Borrower’s annual report on Form 10-K for such fiscal year with the
Commission to the extent the foregoing are included therein);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
understood that the obligation to furnish the foregoing to the Administrative
Agent and the Lenders shall be deemed to be satisfied in respect of any fiscal
quarter of the Borrower by the filing of the Borrower’s quarterly report on Form
10-Q for such fiscal quarter with the Commission to the extent the foregoing are
included therein);
(c)    within 90 days after the end of each fiscal year of the Borrower (but in
any event no later than two Business Days after any delivery of financial
statements under clause (a) above), or within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower (but in any
event no later than two Business Days after any delivery of financial statements
under clause (b) above), a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the Borrower’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iii) identifying all Subsidiaries existing on
the date of such certificate and indicating, for each such Subsidiary, whether
such Subsidiary is a Subsidiary Loan Party, a Foreign Subsidiary and/or an
Immaterial Subsidiary and whether such Subsidiary was formed or acquired since
the end of the previous fiscal quarter;
(d)    within 90 days after the end of each fiscal year of the Borrower, (i) a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines) and (ii) a certificate of
a Financial Officer of the Borrower (A) identifying any parcels of real property
or improvements thereto with a value exceeding $2,000,0002,500,000 that have
been acquired by any Loan Party since the end of the previous fiscal year, (B)
identifying any changes of the type described in Section 5.03(a) that have not
been previously reported by the Borrower, (C) identifying any Permitted
Acquisitions that have been consummated since the end of the previous fiscal
year, including the date on which each such Permitted Acquisition was
consummated and the consideration therefor, (D) identifying any Intellectual
Property (as defined in the Guarantee and Collateral Agreement) with respect to
which a notice is required to be delivered under the Guarantee and Collateral
Agreement and has not been previously delivered, (E) identifying any Prepayment
Events that have occurred since the end of the previous fiscal year and setting
forth a reasonably detailed calculation of the Net Proceeds received from
Prepayment Events since the


-64-

--------------------------------------------------------------------------------




end of such previous fiscal year and (F) if applicable, calculating Excess Cash
Flow for the applicable Excess Cash Flow Period;
(e)    no later than February 15 of each fiscal year of the Borrower (commencing
with the fiscal year ending December 31, 2015), a detailed consolidated budget
for such fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flow as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget) and, promptly when available, any material revisions of
such budget that have been approved by senior management of the Borrower;
(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Commission or with any national securities exchange, as
the case may be (it being understood that the obligation to furnish the
foregoing to the Administrative Agent and the Lenders shall be deemed to be
satisfied to the extent the foregoing are filed with the Commission);
(g)    promptly upon the Borrower’s receipt thereof, (A) copies of all material
compliance reports filed and material correspondence regarding any active or
pending investigation or enforcement action concerning the Borrower or any
Subsidiary Loan Party with any state, federal, local or foreign regulatory
agency and (B) all material correspondence, if any, alleging violation of or
requesting compliance by the Borrower or any Subsidiary Loan Party with laws,
regulations, etc. or requests for information pursuant to interstate commerce
laws, antitrust laws, securities laws, worker safety laws (OSHA), etc.;
(h)    except to the extent already provided for in this Section 5.01, promptly
after the sending thereof, copies of any proposed waiver, consent, or amendment
concerning any of the ABL Loan Documents;
(i)    promptly upon the effectiveness thereof, (A) a description of each
license from a Governmental Authority which becomes effective after the Closing
Date and is material to the conduct of the business of the Borrower and its
Subsidiaries, taken as a whole, and (B) a description of each material contract
or agreement to which the Borrower or any Subsidiary Loan Party is a party,
including each Specified Vendor Receivables Financing Document (other than
contracts and agreements disclosed to the Administrative Agent pursuant to
Section 5.01(f), agreements described on Schedule 3.20 or Schedule 6.01, and
without duplication of real property leases identified on Schedule 2.03 to the
Perfection Certificate most recently delivered to the Administrative Agent and
Licenses identified on Schedule 4.04 to the Perfection Certificate most recently
delivered to the Administrative Agent); and
(j)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
The Borrower represents and warrants that it and any of its Subsidiaries either
(i) has no registered or publicly traded securities outstanding or (ii) files
its financial statements with the Commission and/or makes its financial
statements available to potential holders of its 144A securities, and,
accordingly, the Borrower hereby (x) authorizes the Administrative Agent to make
the financial statements to be provided under Section 5.01(a) and (b) above,
along with the Loan Documents, available to all Lenders and (y) agrees that at
the time such financial statements are provided hereunder, they shall already
have been made available to holders


-65-

--------------------------------------------------------------------------------




of its securities.  The Borrower will not request that any other material be
posted to all Lenders without expressly representing and warranting to the
Administrative Agent in writing that (A) such materials do not constitute
material non-public information within the meaning of the federal securities
laws (“MNPI”) or (B) (i) the Borrower and its Subsidiaries have no outstanding
publicly traded securities, including 144A securities, and (ii) if at any time
the Borrower or any of its Subsidiaries issues publicly traded securities,
including 144A securities, then the Borrower will, upon the issuance of such
securities, make such materials that do constitute MNPI at the time of issuance
of such securities publicly available by press release or public filing with the
Commission. In no event will the Administrative Agent post compliance
certificates or budgets to Public-Siders.


SECTION 5.02     Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,00012,000,000;
(d)    any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract;
(e)    any default under or termination of a Material Agreement;
(f)    any judgment for the payment of money in an aggregate amount exceeding
$2,500,0003,000,000 that remains undischarged for a period of 30 consecutive
days, during which execution is not effectively stayed, or the occurrence of any
action legally taken by a judgment creditor to attach or levy upon assets in
order to enforce any such judgment;
(g)    the assertion of any Intellectual Property Claim, if an adverse
resolution could have a Material Adverse Effect;
(h)    any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
have a Material Adverse Effect;
(i)    any Release by a Loan Party or with respect to any Real Estate owned,
leased or occupied by a Loan Party; or receipt of any Environmental Notice, in
each case where the expected remedial costs or liability is reasonably expected
to exceed $2,500,0003,000,000;
(j)    the discharge of or any withdrawal or resignation by the Borrower’s
independent accountants; and    
(k)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


-66-

--------------------------------------------------------------------------------




Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03     Information Regarding Collateral.
(a)    The Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in any Loan Party’s legal name, (ii) in the location of
any Loan Party’s chief executive office or (iii) in any Loan Party’s
jurisdiction of organization. The Borrower agrees not to effect or permit any
change referred to in the preceding sentence unless written notice has been
delivered to the Collateral Agent, together with all applicable information to
enable the Administrative Agent to make all filings under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent (on behalf
of the Secured Parties) to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.
(b)    Each year, within 90 days after the end of each fiscal year of the
Borrower, the Borrower (on behalf of itself and the other Loan Parties) shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower (i) setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period).
SECTION 5.04     Existence; Conduct of Business. The Borrower will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names the loss of which would have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
disposition permitted under Section 6.05.
SECTION 5.05     Payment of Obligations. The Borrower will, and will cause each
of the Subsidiaries to, pay its Indebtedness and other obligations, including
Tax liabilities, before the same shall become delinquent or in default, except
(a) those being contested in good faith by appropriate proceedings and for which
the Borrower has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, or (b) to the extent the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.06     Maintenance of Properties. The Borrower will, and will cause
each of the Subsidiaries to, keep and maintain all property material to the
conduct of their business, taken as a whole, in good working order and
condition, ordinary wear and tear


-67-

--------------------------------------------------------------------------------




excepted; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or
disposition permitted under Section 6.05.
SECTION 5.07     Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain insurance in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Such insurance
shall be maintained with financially sound and reputable insurance companies,
except that a portion of such insurance program (not to exceed that which is
customary in the case of companies engaged in the same or similar business or
having similar properties similarly situated) may be effected through
self-insurance; provided adequate reserves therefor, in accordance with GAAP,
are maintained. In addition, the Borrower will, and will cause each of its
Subsidiaries to, maintain all insurance required to be maintained pursuant to
the Security Documents. With respect to each Mortgaged Property that is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, the applicable Loan Party will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under
Applicable Law, including Regulation H of the Board of Governors. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. All
insurance policies or certificates (or certified copies thereof) with respect to
such insurance shall be endorsed to the Collateral Agent’s reasonable
satisfaction for the benefit of the Lenders (including by naming the Collateral
Agent as lender loss payee or additional insured, as appropriate).
SECTION 5.08     Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of casualty or other
insured damage to any material portion of any Collateral having a book value or
fair market value of $1,000,0001,500,000 or more or the commencement of any
action or proceeding for the taking of any Collateral having a book value or
fair market value of $1,000,0001,500,000 or more or any part thereof or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Security Documents.
SECTION 5.09     Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
SECTION 5.10     Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to


-68-

--------------------------------------------------------------------------------




ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
SECTION 5.11     Use of Proceeds. The Borrower will use the proceeds of the Term
Loans on the Closing2018 Replacement Term Loan Facility Effective Date solely
(i) to consummate the Brink Transactions, (ii) to pay the fees and expenses in
connection with the Brink Transactions and (iii) for general corporate purposes.
The proceeds of the 2016 Incremental Term Loans shall be used finance a portion
of the consideration for the Westfalia Acquisition and to finance other payments
under the Westfalia Purchase Agreement, to pay certain fees and expenses and for
general corporate purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.
SECTION 5.12     Additional Subsidiaries. If any additional Subsidiary is formed
or acquired after the Closing Date (or any existing Subsidiary becomes a
Subsidiary Loan Party after the Closing Date), the Borrower will, within five
Business Days after such Subsidiary is formed or acquired (or becomes a
Subsidiary Loan Party), notify the Administrative Agent and the Lenders thereof
and, within 30 days (or such longer period as may be agreed to by the
Administrative Agent) after such Subsidiary is formed or acquired (or becomes a
Subsidiary Loan Party), cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary, including with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.
SECTION 5.13     Further Assurances.
(a)    The Borrower will, and will cause each Subsidiary Loan Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust, landlord
waivers and other documents), which may be required under any Applicable Law, or
which the Administrative Agent or the Required Lenders may reasonably request,
to cause the Collateral and Guarantee Requirement to be and remain satisfied,
all at the expense of the Loan Parties. The Borrower also agrees to provide to
the Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.
(b)    If any assets (including any real property or improvements thereto or any
interest therein) having a book value or fair market value of
$5,000,0006,000,000 or more in the aggregate are acquired by the Borrower or any
Subsidiary Loan Party after the Closing Date or through the acquisition of a
Subsidiary Loan Party under Section 5.12 or through the conversion of a
Subsidiary into a Subsidiary Loan Party under Section 5.12 (other than, in each
case, assets constituting Collateral under the Guarantee and Collateral
Agreement that become subject to the Lien of the Guarantee and Collateral
Agreement upon acquisition thereof), the Borrower or, if applicable, the
relevant Subsidiary Loan Party will notify the Administrative Agent and the
Lenders thereof, and, if reasonably requested by the Administrative Agent or the
Required Lenders, the Borrower will cause such assets to be subjected to a Lien
securing the Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties.


-69-

--------------------------------------------------------------------------------




(c)    The Borrower will, and will cause each Subsidiary Loan Party to, deposit
the proceeds of any Term Priority Collateral in a Term Collateral Proceeds
Account at any time (i) after the occurrence and during the continuance of an
Event of Default under clauses (a), (h) or (i) of Article VII and (ii) after the
occurrence and during the continuance of any other Event of Default after the
Administrative Agent provides written notice to the Borrower to so deposit such
proceeds.
SECTION 5.14     Ratings. The Borrower will use commercially reasonable efforts
to maintain (a) a long-term public corporate family and/or credit, as
applicable, rating of the Borrower and (b) a credit rating for the Credit
Facilities, in each case from each of Moody’s and S&P. It is understood and
agreed that the foregoing is not an agreement to maintain any specific rating.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01     Indebtedness; Certain Equity Securities.
(a)    The Borrower will not, nor will it permit any Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except:
(i)    (A) Indebtedness created under the Loan Documents and (B) any Permitted
Term Loan Refinancing Indebtedness;
(ii)    (A) financings in respect of sales of accounts receivable by a Foreign
Subsidiary permitted by Section 6.05(c), (B) the Specified Vendor Receivables
Financing and (C) the Specified Vendor Payables Financing;
(iii)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount as specified on such Schedule 6.01 or
result in an earlier maturity date or decreased weighted average life thereof;
(iv)    Permitted Unsecured Debt of the Borrower; provided that the Net Leverage
Ratio (disregarding the proceeds of such Permitted Unsecured Debt in calculating
Unrestricted Domestic Cash), on a pro forma basis after giving effect to the
incurrence of such Permitted Unsecured Debt (and any related repayment of
Indebtedness) and recomputed as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available, as
if such incurrence (and any related repayment of Indebtedness) had occurred on
the first day of the relevant period is no greater than 4.004.25 to 1.00;
(v)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04;


-70-

--------------------------------------------------------------------------------




(vi)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party shall be subject to Section 6.04;
(vii)    Guarantees by the Borrower or any Subsidiary, as the case may be, in
respect of (A) any Permitted Term Loan Refinancing Indebtedness, (B) any
Alternative Incremental Debt or (C) any Permitted Unsecured Debt; provided that
none of the Borrower or any Subsidiary, as the case may be, shall Guarantee such
Indebtedness unless it also has Guaranteed the Obligations pursuant to the
Guarantee and Collateral Agreement;
(viii)     Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof; provided that (A) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this clause (viii) shall not exceed $20,000,00025,000,000 at any time
outstanding;
(ix)    Indebtedness arising as a result of an Acquisition Lease Financing or
any other sale and leaseback transaction permitted under Section 6.06;
(x)    Indebtedness of any Person that becomes a Subsidiary after the
Closing2018 Replacement Term Loan Facility Effective Date; provided that (A)
such Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of Indebtedness permitted by
this clause (x) shall not exceed $25,000,00030,000,000 at any time outstanding,
less the liquidation value of any outstanding Assumed Preferred Stock;
(xi)    Indebtedness of the Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety
appeal or similar bonds and completion guarantees provided by the Borrower and
the Subsidiaries in the ordinary course of their business;
(xii)    other unsecured Indebtedness of the Borrower or any Subsidiary in an
aggregate principal amount not exceeding $15,000,00017,500,000 at any time
outstanding, less the liquidation value of any applicable Qualified Borrower
Preferred Stock issued and outstanding pursuant to clause (b) of the definition
of Qualified Borrower Preferred Stock;
(xiii)     secured Indebtedness in an aggregate amount not exceeding
$50,000,00060,000,000 at any time outstanding, in each case in respect of
Indebtedness of Foreign Subsidiaries;
(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within 10 days of incurrence;


-71-

--------------------------------------------------------------------------------




(xv)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(xvi) Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy, if applicable;
(xvii) contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(in an amount similar to those offered for comparable services in the financial
industry) or other services in connection with the management or opening of
deposit accounts or incurred as a result of endorsement of negotiable
instruments for deposit or collection purposes and other customary, contingent
obligations, including obligations under Bank Products (as defined in the ABL
Credit Agreement as in effect on the date hereof) other than Hedging Agreements,
of the Borrower and its Subsidiaries incurred in the ordinary course of
business;
(xviii) unsecured guarantees by the Borrower or any Subsidiary Loan Party of
facility leases of any Loan Party;
(xix) payment obligations of or Guarantees by the Borrower or any Subsidiary
Loan Party with respect to any Hedging Agreement permitted under Section 6.07
hereof; provided that if such Hedging Agreement is related to interest rates,
(A) such Hedging Agreement shall relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (B) the notional
amount of such Hedging Agreement shall not exceed the principal amount of the
Indebtedness to which such Hedging Agreement relates;
(xx)    Indebtedness of the Borrower, any Subsidiary Loan Party or any ABL
Foreign Loan Party under the ABL Credit Agreement in an aggregate principal
amount at any one time outstanding not to exceed the greater of (i)
$150,000,000165,000,000 and (ii) the Borrowing Base as of the date of such
incurrence;
(xxi)     Alternative Incremental Debt; provided that the aggregate principal
amount of any Alternative Incremental Debt established on any date shall not
exceed (i) (together with the aggregate amount of all Incremental Term
Commitments established on such date in reliance on the Base Incremental Amount)
an amount equal to the Base Incremental Amount on such date and (ii) an
additional amount subject to the Maximum Alternative Incremental Debt Amount as
of such date;
(xxii) any Capital Lease Obligations of a Person that becomes a Subsidiary
pursuant to the Westfalia Acquisition or the Brink Acquisition; provided that
(A) such Capital Lease Obligation exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) the aggregate principal amount of
Indebtedness permitted by this clause (xxii) shall not exceed
$15,000,00017,500,000 at any time outstanding; and
(xxiii) any Permitted Convertible Indebtedness and replacements or refinancings
thereof in an aggregate principal amount not to exceed $125150 million at the
time of issuance; provided that (i) no Default or Event of Default has occurred
and is continuing at the time of


-72-

--------------------------------------------------------------------------------




issuance of such Indebtedness and (ii) at the time of issuance of such
Indebtedness, after giving effect to the incurrence of such Indebtedness (as if
such Indebtedness had been incurred on the last day of the most recently
completed fiscal quarter of the Borrower ending prior to such date), the
Borrower is in pro forma compliance with the covenant set forth in Section 6.13.
(b)    The Borrower will not, nor will it permit any Subsidiary to, issue any
preferred stock or other preferred Equity Interests, except (i) Qualified
Borrower Preferred Stock, (ii) Assumed Preferred Stock and (iii) preferred stock
or preferred Equity Interests held by the Borrower or any Subsidiary.
SECTION 6.02     Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Liens created under the Loan Documents and Liens in respect of any
Permitted Term Loan Refinancing Indebtedness;
(b)    Permitted Encumbrances;
(c)    Liens in respect of the Specified Vendor Receivables Financing;
(d)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(e)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;
(f)    Liens on fixed or capital assets acquired, constructed or improved by, or
in respect of Capital Lease Obligations of, the Borrower or any Subsidiary;
provided that (i) such security interests secure Indebtedness permitted by
clause (viii) of Section 6.01(a), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary;
(g)    Liens, with respect to any Mortgaged Property, described in the
applicable schedule of the title policy covering such Mortgaged Property;


-73-

--------------------------------------------------------------------------------




(h)    Liens on accounts receivables in respect of sales of such accounts
receivable by Foreign Subsidiaries permitted by Section 6.05(c);
(i)    other Liens securing liabilities permitted hereunder in an aggregate
amount not exceeding (i) in respect of consensual Liens, $5,000,0006,000,000 and
(ii) in respect of all such Liens, $10,000,00012,500,000, in each case at any
time outstanding;
(j)    Liens in respect of Indebtedness permitted by Section 6.01(a)(xiii),
provided that the assets subject to such Liens are not located in the United
States;
(k)    Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Permitted Investments on deposit in one or more accounts
maintained by any Lender, in each case granted in the ordinary course of
business in favor of such Lender with which such accounts are maintained,
securing amounts owing to such Lender with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness for borrowed money;
(l)    licenses or sublicenses of Intellectual Property (as defined in the
Guarantee and Collateral Agreement) granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Borrower;
(m)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;
(n)    Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;
(o)    Liens deemed to exist in connection with investments permitted under
Section 6.04 that constitute repurchase obligations and in connection with
related set-off rights;
(p)    Liens of a collection bank arising in the ordinary course of business
under Section 4-210 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(q)    Liens of sellers of goods to the Borrower or any of its Subsidiaries
arising under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses;
(r)    Liens on Collateral securing Alternative Incremental Debt, provided that
such Alternative Incremental Debt shall be subject to a customary intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent; and
(s)    Liens (i) on cash granted in favor of any Secured Party (as defined in
the ABL Credit Agreement) created as a result of any requirement to provide cash
collateral pursuant to the ABL Credit Agreement and (ii) subject to the
Intercreditor Agreement and created under the ABL


-74-

--------------------------------------------------------------------------------




Security Documents (or any ABL Security Documents (as defined in the
Intercreditor Agreement)).
SECTION 6.03     Fundamental Changes.
(a)    The Borrower will not, nor will it permit any other Person to merge into
or consolidate with any of them, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Subsidiary may merge into the Borrower
in a transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party and (iii) any Subsidiary (other than a
Subsidiary Loan Party) may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04. Notwithstanding the foregoing, this Section 6.03 shall not prohibit any
Permitted Acquisition or the Brink Acquisition.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(a)    Permitted Investments;
(b)    investments existing on the date hereof and set forth on Schedule 6.04;
(c)    Permitted Acquisitions;
(d)    investments by the Borrower and the Subsidiaries in their respective
Subsidiaries that exist immediately prior to any applicable transaction;
provided that (i) any such Equity Interests held by a Loan Party shall be
pledged pursuant to the Guarantee and Collateral Agreement to the extent
required by this Agreement and (ii) the aggregate amount of investments
(excluding any such investments, loans, advances and Guarantees to such
Subsidiaries that are assumed and exist on the date any Permitted Acquisition is
consummated and that are not made, incurred or created in contemplation of or in
connection with such Permitted Acquisition) by Loan Parties in, and loans and
advances by Loan Parties to, and Guarantees by Loan Parties of Indebtedness of,
Subsidiaries that are not Loan Parties made after the Closing2018 Replacement
Term Loan Facility Effective Date shall not at any time exceed
$40,000,00050,000,000;


-75-

--------------------------------------------------------------------------------




(e)    loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a promissory note
pledged pursuant to the Guarantee and Collateral Agreement and (ii) the amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties shall be subject to the limitation set forth in clause (d) above;
(f)    Guarantees permitted by Section 6.01(a)(vii);
(g)     Guarantees in respect of any Specified Vendor Payables Financing;
(h)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(i)    any investments in or loans to any other Person received as noncash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;
(j)    Guarantees by the Borrower and the Subsidiaries of leases entered into by
any Subsidiary as lessee; provided that the amount of such Guarantees made by
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (d) above;
(k)    extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;
(l)    loans or advances to employees made in the ordinary course of business
consistent with prudent business practice and not exceeding $2,500,0003,000,000
in the aggregate outstanding at any one time;
(m)    investments in the form of Hedging Agreements permitted under Section
6.07;
(n)     [reserved];
(o)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
(p)    Permitted Joint Venture and Foreign Subsidiary Investments;
(q)    investments, loans or advances in addition to those permitted by the
other clauses of this Section 6.04 not exceeding in the aggregate
$40,000,00050,000,000 at any time outstanding, provided that no Default exists
at the time that such investment, loan or advance is made or is caused thereby;
(r)    investments made (i) in an amount not to exceed the Net Proceeds of any
issuance of Equity Interests in the Borrower issued on or after the Closing Date
or (ii) with Equity Interests in the Borrower;


-76-

--------------------------------------------------------------------------------




(s)    investments by the Borrower or any Subsidiary in an aggregate amount not
to exceed the Available Amount; and
(t)    other investments by the Borrower or any Subsidiary so long as the Net
Leverage Ratio (calculated on a pro forma basis after giving effect to such
investment and any related incurrence or repayment of Indebtedness) is less than
2.503.0 to 1.00.; and
(u)    the Brink Acquisition.
SECTION 6.05     Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will it permit any Subsidiary to
issue any additional Equity Interest in such Subsidiary, except:
(a)    sales, transfers, leases and other dispositions of inventory, used or
surplus equipment or other obsolete assets, Permitted Investments and
investments referred to in Section 6.04(h) in the ordinary course of business;
(b)    sales, transfers and dispositions to the Borrower or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.09;
(c)    (i) sales of accounts receivable and related assets by a Foreign
Subsidiary pursuant to customary terms whereby recourse and exposure in respect
thereof to any Foreign Subsidiary does not exceed at any time,
$35,000,00040,000,000 and (ii) sales of accounts receivables and related assets
pursuant to the Specified Vendor Receivables Financing;
(d)    the creation of Liens permitted by Section 6.02 and dispositions as a
result thereof;
(e)    sales or transfers that are permitted sale and leaseback transactions
pursuant to Section 6.06;
(f)    sales and transfers that constitute part of an Acquisition Lease
Financing;
(g)    Restricted Payments permitted by Section 6.08;
(h)    transfers and dispositions constituting investments permitted under
Section 6.04;
(i)    sales, transfers and other dispositions of property identified on
Schedule 6.05; and
(j)    so long as no Event of Default shall have occurred and then be
continuing, sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed (i) 15% of the aggregate fair market value of all assets of the Borrower
(determined as of the end of its most recent fiscal year), including any Equity
Interests owned by it, during any fiscal year of the Borrower; provided that
such amount shall be increased, in respect of the fiscal year ending on December
31, 2016, and each fiscal year thereafter by an amount equal to the total unused


-77-

--------------------------------------------------------------------------------




amount of such permitted sales, transfers and other dispositions for the
immediately preceding fiscal year (without giving effect to the amount of any
unused permitted sales, transfers and other dispositions that were carried
forward to such preceding fiscal year) and (ii) 35% of the aggregate fair market
value of all assets of the Borrower as of the Closing2018 Replacement Term Loan
Facility Effective Date, including any Equity Interests owned by it, during the
term of this Agreement subsequent to the Closing2018 Replacement Term Loan
Facility Effective Date;
provided that (x) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) or (h) above) shall be made
for fair value and (y) all sales, transfers, leases and other dispositions
permitted by clauses (i), (j) and (k) above shall be for at least 75% cash
consideration.
SECTION 6.06     Sale and Leaseback Transactions. The Borrower will not, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for (a) any such sale of any fixed or capital assets (other
than any such transaction to which (b) or (c) below is applicable) that is made
for cash consideration in an amount not less than the cost of such fixed or
capital asset in an aggregate amount less than or equal to
$10,000,00012,500,000, so long as the Capital Lease Obligations associated
therewith are permitted by Section 6.01(a)(viii), (b) in the case of property
owned as of or after the Closing2018 Replacement Term Loan Facility Effective
Date, any such sale of any fixed or capital assets that is made for cash
consideration in an aggregate amount not less than the fair market value of such
fixed or capital assets not to exceed $20,000,00025,000,000 in the aggregate, in
each case, so long as the Capital Lease Obligations (if any) associated
therewith are permitted by Section 6.01(a)(viii) and (c) any Acquisition Lease
Financing.
SECTION 6.07     Hedging Agreements. The Borrower will not, nor will it permit
any Subsidiary to, enter into any Hedging Agreement, other than (a) Hedging
Agreements entered into in the ordinary course of business and which are not
speculative in nature to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
assets or liabilities (including Hedging Agreements that effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise)) (it being understood that the Borrower
and its Foreign Subsidiaries may enter into Hedging Agreements consisting of
cross-currency swaps related to intercompany loans between the Borrower and/or
its Foreign Subsidiaries), (b) Permitted Bond Hedge Transactions and (c)
Permitted Warrant Transactions.
SECTION 6.08     Restricted Payments; Certain Payments of Indebtedness.
(a)    The Borrower will not, nor will it permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except:
(i)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests in the Borrower;
(ii)    Subsidiaries may declare and pay dividends ratably with respect to their
capital stock;


-78-

--------------------------------------------------------------------------------




(iii)    the Borrower may make Restricted Payments, not exceeding
$5,000,0006,000,000 from and after the date hereof, pursuant to and in
accordance with stock option plans, equity purchase programs or agreements or
other benefit plans, in each case for management or employees or former
employees of the Borrower and the Subsidiaries;
(iv)    the Borrower may pay the Closing Date Dividend;
(v)    the Borrower may pay cash dividends in respect of Qualified Borrower
Preferred Stock issued pursuant to clauses (b) and (c) of the definition
thereof; provided that such dividends in respect of Qualified Borrower Preferred
Stock issued pursuant to clause (c) of the definition thereof may only be made
after the fiscal year ending December 31, 20162019 and only with Excess Cash
Flow not otherwise required to be used to prepay Term Loans pursuant to Section
2.11(d)) (without duplication of amounts used pursuant to Section 6.08(a)(vii)
or amounts included in the Available Amount and used pursuant to Sections
6.04(s) or 6.08(b)(vii));
(vi)    [reserved];
(vii)    the Borrower may make payments in respect of the repurchase, retirement
or other acquisition of Equity Interests of the Borrower or any Subsidiary using
the portion of Excess Cash Flow not subject to mandatory prepayment pursuant to
Section 2.11(d) (without duplication of amounts used pursuant to Section
6.08(a)(v) or amounts included in the Available Amount and used pursuant to
Sections 6.04(s) or 6.08(b)(vii));
(viii)     the Borrower may make Restricted Payments; provided that (x) if after
giving effect to such Restricted Payments (and any Indebtedness incurred in
connection therewith (but disregarding the proceeds of any such Indebtedness in
calculating Unrestricted Domestic Cash) and any related repayment of
Indebtedness), the Net Leverage Ratio at the time of the making such payments
(the date of the making of such payments, the “RP Date”) would be (1) less than
or equal to 2.25 to 1.00, but greater than 2.00 to 1.00, the aggregate amount of
Restricted Payments (excluding any Restricted Payments made prior to the 2018
Replacement Term Loan Facility Effective Date) made pursuant to this clause
(viii) during the period from the date 12 months prior to the RP Date through
(and including) the RP Date (such period, the “RP Period”) shall not exceed
$40,000,000, (2) less than or equal to 2.75 to 1.00, but greater than 2.25 to
1.00, the aggregate amount of Restricted Payments made pursuant to this clause
(viii) during the RP Period shall not exceed $25,000,000, (3) less than or equal
to 3.25 to 1.00 but greater than 2.75 to 1.00, the aggregate amount of
Restricted Payments made pursuant to this clause (viii) during the RP Period
shall not exceed $15,000,00020,000,000 and (4) greater than 3.25 to 1.00, the
aggregate amount of Restricted Payments made pursuant to this clause (viii)
during the RP Period shall not exceed $10,000,00015,000,000; provided further
that at the time of any payment pursuant to this clause (viii), no Default or
Event of Default shall have occurred and be continuing;
(ix)    the Borrower may make payments in respect of any purchase price
adjustment required to be made under the Westfalia Purchase Agreement or the
Brink Purchase Agreement;
(x)    the Borrower may make any Restricted Payments and/or payments or
deliveries in shares of common stock (or other securities or property following
a merger event or other change of the common stock of the Borrower) (and cash in
lieu of fractional shares) and/or cash required by the terms of, and otherwise
perform its obligations under, any Permitted Convertible Indebtedness
(including, without limitation, making payments of interest and principal
thereon,


-79-

--------------------------------------------------------------------------------




making payments due upon required repurchase thereof and/or making payments and
deliveries due upon conversion thereof);
(xi)    the Borrower may pay the premium in respect of, and otherwise perform
its obligations under, any Permitted Bond Hedge Transaction; and
(xii)    the Borrower may make any Restricted Payments and/or payments or
deliveries required by the terms of, and otherwise perform its obligations
under, any Permitted Warrant Transaction (including, without limitation, making
payments and/or deliveries due upon exercise and settlement or termination
thereof).
(b)    The Borrower will not, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than payments in respect of
subordinated Indebtedness prohibited by the subordination provisions thereof;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
(iv)    payment of secured Indebtedness out of the proceeds of any sale or
transfer of the property or assets securing such Indebtedness;
(v)    payment of or in respect of (A) Indebtedness created under the ABL Loan
Documents and (B) Indebtedness or obligations secured by the ABL Security
Documents;
(vi)    payments of Indebtedness with the Net Proceeds of an issuance of Equity
Interests in the Borrower;
(vii)    payments of Indebtedness in an amount equal to the Available Amount;
provided that at the time of such payment and after giving effect thereto, (i)
no Default or Event of Default shall have occurred and be continuing and (ii) at
the time of such payment and after giving effect thereto and to the incurrence
of any Indebtedness in connection therewith (but disregarding the proceeds of
any such Indebtedness in calculating Unrestricted Domestic Cash), the Net
Leverage Ratio is not greater than 2.00 to 1.00;
(viii) the Borrower may make any payments or deliveries in shares of common
stock (or other securities or property following a merger event or other change
of the common stock of the Borrower) (and cash in lieu of fractional shares)
and/or cash required by the terms of, and otherwise perform its obligations
under, any Permitted Convertible Indebtedness (including, without limitation,
making payments of interest and principal there-on, making payments due upon
required repurchase thereof and/or making payments and deliveries due upon
conversion thereof); and


-80-

--------------------------------------------------------------------------------




(ix)    the purchase of any Permitted Bond Hedge Transaction by the Borrower and
the performance of its obligations thereunder.
(c)    The Borrower will not, nor will it permit any Subsidiary to, enter into
or be party to, or make any payment under, any Synthetic Purchase Agreement
unless (i) in the case of any Synthetic Purchase Agreement related to any Equity
Interests of the Borrower, the payments required to be made by the Borrower are
limited to amounts permitted to be paid under Section 6.08(a), (ii) in the case
of any Synthetic Purchase Agreement related to any Restricted Indebtedness, the
payments required to be made by the Borrower or the Subsidiaries thereunder are
limited to the amount permitted under Section 6.08(b) and (iii) in the case of
any Synthetic Purchase Agreement, the obligations of the Borrower and the
Subsidiaries thereunder are subordinated to the Obligations on terms
satisfactory to the Required Lenders.
SECTION 6.09     Transactions with Affiliates. The Borrower will not, nor will
it permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:
(a)    transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;
(b)    transactions between or among the Borrower and the Subsidiaries not
involving any other Affiliate (to the extent not otherwise prohibited by other
provisions of this Agreement);
(c)    any Restricted Payment permitted by Section 6.08; and
(d)    transactions pursuant to agreements in effect on the Closing Date and
listed on Schedule 6.09 (provided that this clause (d) shall not apply to any
extension, or renewal of, or any amendment or modification of such agreements
that is less favorable to the Borrower or the applicable Subsidiaries, as the
case may be).
SECTION 6.10     Restrictive Agreements. The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, Specified
Vendor Receivables Financing Document, Specified Vendor Payables Financing
Document or any ABL Loan Document or that are customary, in the reasonable
judgment of the board of directors thereof, for the market in which such
Indebtedness is issued so long as such restrictions do not prevent, impede or
impair (x) the creation of Liens and Guarantees in favor of the Lenders under
the Loan Documents or (y) the satisfaction of the obligations of the Loan
Parties under the Loan Documents, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.10 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale;


-81-

--------------------------------------------------------------------------------




provided, further, that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder and (iv)
clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (B) customary provisions in leases and
other agreements restricting the assignment thereof.
SECTION 6.11     Amendment of Material Documents. The Borrower will not, nor
will it permit any Subsidiary to, amend, restate, modify or waive any of its
rights under (a) its certificate of incorporation, by-laws or other
organizational documents, and (b) (i) any Material Agreement (other than any ABL
Loan Document), Spin-Off Documentation or other agreements (including joint
venture agreements), in each case to the extent such amendment, restatement,
modification or waiver is adverse to the Lenders in any material respect (it
being agreed that the addition or removal of the Borrower or any Subsidiary from
participation in a Specified Vendor Receivables Financing or Specified Vendor
Payables Financing shall not constitute an amendment, modification or waiver of
any Specified Vendor Receivables Financing Document or Specified Vendor Payables
Financing Document, as applicable, that is adverse to the Lenders), (ii) any ABL
Loan Document that (w) expands or adds to the obligations secured under any ABL
Security Documents (other than any obligations constituting Indebtedness created
under the ABL Credit Agreement), (x) adds any mandatory prepayment provisions
(only to the extent resulting in a corresponding permanent commitment reduction
or requiring prepayment from the net cash proceeds of the sale, transfer or
other disposition of Term Priority Collateral or any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any Term Priority Collateral) or changes any mandatory
prepayment provisions in a manner that would increase the amount of any
mandatory prepayment of the ABL Loans (only to the extent resulting in a
corresponding permanent commitment reduction), (y) increases the “Applicable
Margin” or similar component of interest thereunder by more than 3.0% (other
than as a result of accrual of interest at the default rate) or (z) adds an
additional covenant or event of default or makes any covenant or event of
default in the ABL Loan Documents materially more restrictive or burdensome
prior to the Latest Maturity Date then in effect (unless this Agreement is
amended to provide all of the Lenders with the benefits of such covenants or
events of default), in each case under this clause (z), other than covenants and
events of default solely relating to the Borrowing Base (as defined in the ABL
Credit Agreement), the ABL Priority Collateral or similar matters relating
primarily to the asset based revolving nature of the ABL Credit Agreement or in
respect of any Offshore Facilities Refinancing (as defined in the Intercreditor
Agreement).
SECTION 6.12     [Reserved].
SECTION 6.13     Net Leverage Ratio. The Borrower will not permit the maximum
Net Leverage Ratio as of the last day of any fiscal quarter ending after the
Closing2018 Replacement Term Loan Facility Effective Date to exceed the ratio
set forth below opposite such fiscal quarter:


-82-

--------------------------------------------------------------------------------




Fiscal Quarter
Net 
Leverage Ratio
JuneOn and prior to September 30, 20152018 
5/1/256 24:00
SDeptcember 3031, 20152018
5/1/256 24:00
December 30March 31, 20152019
5/1/256 24:00
March 31June 30, 20162019
5/1/256 24:00
JuneSeptember 30, 20162019
5/1/256 24:00
SDeptcember 3031, 20162019
5.25.75:1.00
DecemberMarch 31, 20162020
5.25.75:1.00
March 31June 30, 20172020
5.255.50:1.00
JuneSeptember 30, 20172020
5.255.50:1.00
SDeptcember 3031, 20172020
5.25:1.00
December 31, 2017
5.00:1.00
March 31, 2018
5.00:1.00
June 30March 31, 20182021
4.75.25:1.00
September 30, 2018
4.75:1.00
December 31, 2018June 30, 2021 and each fiscal quarter ending thereafter
4.55.00:1.00



SECTION 6.14     Use of Proceeds. The Borrower will not request any Borrowing,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a Person organized in the United States or in a
European Union member state, or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


-83-

--------------------------------------------------------------------------------




(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 or 5.11 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest or other payment obligations) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period with respect thereto;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; provided further that this clause (g)
shall not apply to any Indebtedness outstanding under the ABL Credit Agreement
unless (i) such default shall continue unremedied for a period of 30 days
(during which period such default is not waived or cured), (ii) the ABL Agent or
the lenders under the ABL Credit Agreement cause the ABL Loans to become due
prior to their stated maturity and/or the Commitments (as defined in the ABL
Credit Agreement) to terminate prior to their stated termination date or (iii)
the ABL Agent and/or the lenders under the ABL Credit Agreement exercise secured
creditor remedies as a result of such default); provided further that this
clause (g) shall not apply to any Permitted Convertible Indebtedness to the
extent such event or condition occurs as a result of (x) the satisfaction of a
conversion contingency, (y) the exercise by a holder of Permitted Convertible
Indebtedness of a conversion right resulting from the satisfaction of a
conversion contingency or (z) a required repurchase under such Permitted
Convertible Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the


-84-

--------------------------------------------------------------------------------




appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    the Borrower or any Subsidiary shall become unable, admit in writing in a
court proceeding its inability or fail generally to pay its debts as they become
due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,0006,000,000 shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)    any Lien covering property having a book value or fair market value of
$5,000,0006,000,000 or more purported to be created under any Security Document
shall cease to be, or shall be asserted in writing by any Loan Party not to be,
a valid and perfected Lien on any Collateral, except (i) as a result of the sale
or other disposition of the applicable Collateral in a transaction permitted
under the Loan Documents or (ii) as a result of the Administrative Agent’s
failure to maintain possession of any stock certificates, promissory notes or
other instruments delivered to it under the Guarantee and Collateral Agreement;
(n)    the Guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease to be, or shall have been asserted in writing by a Loan
Party not to be, in full force and effect;
(o)    the Borrower or any Subsidiary shall challenge the subordination
provisions of the Subordinated Debt or assert that such provisions are invalid
or unenforceable or that the Obligations of the Borrower, or the Obligations of
any Subsidiary under the Guarantee and Collateral Agreement, are not senior
Indebtedness under the subordination provisions of the Subordinated Debt, or any
court, tribunal or government authority of competent jurisdiction shall judge
the subordination provisions of the Subordinated Debt to be invalid or
unenforceable or such Obligations to be not senior Indebtedness under such
subordination provisions or otherwise cease to be, or shall be asserted not to
be, legal, valid and binding obligations of the parties thereto, enforceable in
accordance with their terms;


-85-

--------------------------------------------------------------------------------




(p)    a Change in Control shall occur;
(q)    a Loan Party denies or contests the validity or enforceability of any
Loan Documents (including the Intercreditor Agreement) or Obligations, or any
Loan Document (including the Intercreditor Agreement) ceases to be in full force
or effect for any reason (other than a waiver or release by the Administrative
Agent and Lenders);
(r)    a loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $5,000,0006,000,000;
or
(s)    any event occurs or condition exists that has a Material Adverse Effect;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower, accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII

The Agents
Each of the Lenders hereby irrevocably appoints the Administrative Agent (it
being understood that references in this Article VIII to the Administrative
Agent shall be deemed to include the Collateral Agent) as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by


-86-

--------------------------------------------------------------------------------




the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02) and the Administrative Agent shall not be liable for any action taken or
not taken by it in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor from among the Lenders. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor


-87-

--------------------------------------------------------------------------------




unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
ARTICLE IX

[Reserved]
ARTICLE X

Miscellaneous
SECTION 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(a)    if to the Borrower, to Horizon Global Corporation at 39400 Woodward
Avenue, Suite 100, Bloomfield Hills, MI 48304, Attention of Jay Goldbaum, Legal
Director (Telephone No. (248) 593-8838, Telecopy No. (248) 203-6434);
(b)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor 7, Chicago, Illinois 60603 Attention of Joyce King (Telecopy:
888-292-9533, Telephone: 312-385-7025); and
(c)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
SECTION 10.02 Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of


-88-

--------------------------------------------------------------------------------




the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.21 and Section 2.23, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
written consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or any scheduled date of payment of the principal amount of any Term Loan
under Section 2.10, or any date for the payment of any interest or fees payable
hereunder, or reduce or forgive the amount of, waive or excuse any such payment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender affected thereby, (iv) change Section 2.18(a),
(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document (including this Section) specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be), (vi) release all or substantially all of the
Subsidiary Loan Parties from their Guarantees under the Guarantee and Collateral
Agreement (except as expressly provided in the Guarantee and Collateral
Agreement), without the written consent of each Lender, (vii) release all or
substantially all of the Collateral from the Liens of the Security Documents,
without the written consent of each Lender (except as expressly provided in the
Security Documents) or (viii) change the order of priority of payments set forth
in Section 2.4 of the Guarantee and Collateral Agreement without the written
consent of each Lender; provided, further, that (A) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Collateral Agent, without the prior written consent of the
Administrative Agent or the Collateral Agent, as applicable, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders of a particular Class (but not the
Lenders of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section if such Class of Lenders were the only Class of Lenders hereunder at the
time. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the


-89-

--------------------------------------------------------------------------------




principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.
(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v) or (viii) of paragraph (b) of this Section, the consent
of at least 50% in interest of the outstanding Loans and unused Commitments of
such Class) to such Proposed Change is obtained, but the consent to such
Proposed Change of other Lenders whose consent is required is not obtained (any
such Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (a) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), (c) the
Borrower or such assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 10.04(b), (d) such assignee
shall consent to such Proposed Change and (e) if such Non-Consenting Lender is
acting as the Administrative Agent, it will not be required to assign and
delegate its interests, rights and obligations as Administrative Agent under
this Agreement. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.
(d)    Notwithstanding the foregoing, (i) the Administrative Agent and the
Borrower may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct, amend or cure any
ambiguity, inconsistency or defect or correct any typographical error or other
manifest error in any Loan Document, (ii) the Administrative Agent and the
Borrower may amend this Agreement without the consent of any Lender or Required
Lenders in order to provide the Lenders with the benefits of any additional
covenants, more restrictive covenants or events of default that are included in
any Alternative Incremental Debt or Permitted Term Loan Refinancing Indebtedness
or that are added to the ABL Loan Documents and (iii) this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all or any portion of the
outstanding Term Loans or Incremental Term Loans (such Loans, the “Replaced Term
Loans”) with a replacement term loan hereunder (“Replacement Term Loans”);
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans
(plus unpaid accrued interest and premium thereon at such time plus reasonable
fees and expenses incurred in connection with such replacement), (b) the terms
of the Replacement Term Loans (1) (excluding pricing, fees and rate


-90-

--------------------------------------------------------------------------------




floors and optional prepayment or redemption terms and subject to clause (2)
below) reflect, in the Borrower’s reasonable judgment, then-existing market
terms and conditions and (2) (excluding pricing, fees and rate floors) are no
more favorable to the lenders providing such Replacement Term Loans than those
applicable to the Replaced Term Loans (in each case, including with respect to
mandatory and optional prepayments); provided that the foregoing shall not apply
to covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect immediately prior to the establishment of such
Replacement Term Loans; provided further that any Replacement Term Loans may add
additional covenants or events of default not otherwise applicable to the
Replaced Term Loans or covenants more restrictive than the covenants applicable
to the Replaced Term Loans, in each case prior to the Latest Maturity Date in
effect immediately prior to the establishment of such Replacement Term Loans so
long as all Lenders receive the benefits of such additional covenants, events of
default or more restrictive covenants, (c) the weighted average life to maturity
of any Replacement Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Replaced Terms Loans, (d) the maturity date with
respect to any Replacement Term Loans shall be no earlier than the maturity date
with respect to the Replaced Term Loans, (e) no Subsidiary that is not
originally obligated with respect to repayment of the Replaced Term Loans is
obligated with respect to the Replacement Term Loans and (f) any Person that the
Borrower proposes to become a lender in respect of the Replacement Term Loans,
if such Person is not then a Lender, must be reasonably acceptable to the
Administrative Agent. Notwithstanding the foregoing, in no event shall there be
more than six maturity dates in respect of the Credit Facilities (including any
Extended Term Loans or Replacement Term Loans).
SECTION 10.03 Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Agents and their Affiliates, including the reasonable fees, charges and
disbursements of one counsel in each applicable jurisdiction for each of the
Agents, in connection with the syndication of the credit facilities provided for
herein, due diligence investigation, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Agents or any
Lender, including the fees, charges and disbursements of any counsel for the
Agents or any Lender, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)    The Borrower hereby indemnifies the Agents, the Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any Mortgaged Property or
any other property currently or formerly owned or operated by the Borrower or
any


-91-

--------------------------------------------------------------------------------




Subsidiary, or any Environmental Liability related in any way to the Borrower or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, and whether or not the same are brought by
the Borrower, its equity holders, affiliates or creditors or any other Person
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (A) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or (B) are determined by a court of competent jurisdiction by final
and non-appealable judgment to have arisen out of a material breach in bad faith
by such Indemnitee of its obligations under the Loan Documents or (C) result
from a dispute solely among Indemnitees, other than any claims against an
Indemnitee in its capacity or in fulfilling its role as an agent or arranger
under the Loan Documents and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. This Section 10.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.
(c)    To the extent that any of the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section 10.03 (and without limiting such party’s obligation to do so), each
Lender severally agrees to pay to the Administrative Agent such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the outstanding
Term Loans and unused Commitments at the time.
(d)    To the extent permitted by Applicable Law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.
(e)    All amounts due under this Section 10.03 shall be payable promptly after
written demand therefor.
(f)    No director, officer, employee, stockholder or member, as such, of any
Loan Party shall have any liability for the Obligations or for any claim based
on, in respect of or by reason of the Obligations or their creation; provided
that the foregoing shall not be construed to relieve any Loan Party of its
Obligations under any Loan Document.
(g)    For the avoidance of doubt, this Section 10.03 shall not apply to any
Taxes, except to the extent any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.
SECTION 10.04 Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder


-92-

--------------------------------------------------------------------------------




without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Any Lender may assign to one or more assignees (other than a natural
person) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (i) except in the case of an assignment to a Lender, a
Lender Affiliate or an Approved Fund, each of the Borrower and the
Administrative Agent must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed) (provided that the
Borrower shall be deemed to have consented to any assignment of Loans or
Commitments unless it shall object thereto by written notice to the
Administrative Agent within 105 Business Days after having received notice
thereof), (ii) except in the case of an assignment to a Lender, a Lender
Affiliate or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500 and (v)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; and provided, further, that any consent
of the Borrower otherwise required under this paragraph shall not be required if
an Event of Default under clauses (a), (h) or (i) of Article VII has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
(c)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive (absent manifest error), and the Borrower, the Administrative Agent
and the


-93-

--------------------------------------------------------------------------------




Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(e)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.15, 2.16 and
2.17 (subject to the limitations and requirements therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section, provided that such
Participant agrees to be subject to the provisions of Section 2.19 as if it were
an assignee under paragraph (b) of this Section. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. With respect to any Loan made to the
Borrower, each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or in
connection with any income tax audit or other income tax proceeding of the
Borrower. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is


-94-

--------------------------------------------------------------------------------




recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the prior written
consent of the Borrower. A Participant that would be a Non-U.S. Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower to comply with Section
2.17(f) as though it were a Lender.
(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document, any Lender may assign all or a portion of its Term
Loans (or Incremental Term Loans) to the Borrower or any of its Subsidiaries at
a price below the par value thereof; provided that any such assignment shall be
subject to the following additional conditions: (1) no Default or Event of
Default shall have occurred and be continuing immediately before and after
giving effect to such assignment, (2) any such offer to purchase shall be
offered to all Term Lenders of a particular Class on a pro rata basis, with
mechanics to be agreed by the Administrative Agent and the Borrower, (3) any
Loans so purchased shall be immediately cancelled and retired (provided that any
non-cash gain in respect of “cancellation of indebtedness” resulting from the
cancellation of any Loans so purchased shall not increase Consolidated EBITDA),
(4) the Borrower shall provide, as of the date of its offer to purchase and as
of the date of the effectiveness of such purchase and assignment, a customary
representation and warranty that neither it nor any of its affiliates is in
possession of any material non-public information with respect to the Borrower,
its Subsidiaries or their respective securities and (5) the Borrower and the
applicable purchaser shall waive any right to bring any action against the
Administrative Agent in connection with such purchase or the Term Loans so
purchased. For the avoidance of doubt, in no event shall the Borrower or any of
its Subsidiaries be deemed to be a Lender under this Agreement or any of the
other Loan Documents as a result of an assignment made under this clause (h).
SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long


-95-

--------------------------------------------------------------------------------




as the Commitments have not expired or terminated. The provisions of Sections
2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any


-96-

--------------------------------------------------------------------------------




such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Lender Affiliates and to its
and its Lender Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
pursuant to the terms hereof), (b) to the extent requested by any regulatory or
quasi-regulatory authority, (c) to the extent required by Applicable Laws or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any


-97-

--------------------------------------------------------------------------------




remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Borrower or any Subsidiary or (i) to data
service providers, including league table providers, that serve the lending
industry, so long as such information consists of information customarily
provided to such data service providers. For the purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


-98-

--------------------------------------------------------------------------------




SECTION 10.14 Intercreditor Agreements. Each Lender hereby authorizes and
directs the Administrative Agent and/or the Collateral Agent (a) to enter into
the Intercreditor Agreements on its behalf, perform the Intercreditor Agreements
on its behalf and take any actions thereunder as determined by the
Administrative Agent or the Collateral Agent to be necessary or advisable to
protect the interest of the Lenders, and each Lender agrees to be bound by the
terms of the Intercreditor Agreements and (b) to enter into any other
intercreditor agreement reasonably satisfactory to the Administrative Agent on
its behalf, perform such intercreditor agreement on its behalf and take any
actions thereunder as determined by the Administrative Agent or the Collateral
Agent to be necessary or advisable to protect the interests of the Lenders, and
each Lender agrees to be bound by the terms of such intercreditor agreement.
Each Lender acknowledges that the Intercreditor Agreement governs, among other
things, Lien priorities and rights of the Lenders and the ABL Secured Parties
(as defined in the Intercreditor Agreement) with respect to the Collateral,
including the ABL Priority Collateral.
SECTION 10.15 Release of Liens and Guarantees. (a) Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Collateral
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section
10.02) to take any action requested by the Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.02 or (ii) under the
circumstances described in paragraph (b) below.
(b)    (i) At such time as the Loans and the other obligations under the Loan
Documents shall have been paid in full and the Commitments have been terminated,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Loan Party under the Security Documents shall terminate, all without delivery of
any instrument or performance of any act by any Person. and (ii) upon any sale
or other transfer by any Loan Party of any Collateral in a transaction permitted
under Section 6.05(c)(ii) of this Agreement, the security interests in such
Collateral created by the Security Documents shall be automatically released
without delivery of any instrument or performance of any act by any Person;
provided that the Borrower shall, at any time upon request from the
Administrative Agent, provide a certificate, in form and substance reasonably
satisfactory to the Administrative Agent and signed by a Financial Officer of
the Borrower, confirming that (x) such sale or transfer (i) is a “Specified
Vendor Receivables Financing” transaction as defined herein, (ii) constitutes
permitted Indebtedness under Section 6.01(a)(ii)(B), (iii) constitutes permitted
Liens under Section 6.02(c) and (iv) such sale or transfer is a permitted sale
or transfer of Collateral under Section 6.05(c)(ii) and (y) no Default or Event
of Default has occurred or will occur, as applicable, after giving effect to
such sale or transfer. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, such certificate, believed
by it to be genuine and to have been signed, sent or otherwise authenticated by
the proper Person.
(c)    In connection with any termination or release pursuant to this Section,
the Administrative Agent and the Collateral Agent shall execute and deliver to
any Loan Party all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent or the Collateral Agent.


-99-

--------------------------------------------------------------------------------




(d)    The Lenders irrevocably authorize the Administrative Agent and the
Collateral Agent to release or subordinate any Lien on any property granted to
or held by the Administrative Agent or the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
6.02(c), 6.02(e) or 6.02(f) to the extent required by the terms of the
obligations secured by such Liens pursuant to documents reasonably acceptable to
the Administrative Agent.
SECTION 10.16 PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required, or will
be required in the future, to obtain, verify and record information that
identifies the Borrower and the other Loan Parties, which information includes
the name and address of the Borrower and the other Loan Parties and other
information that will allow such Lender to identify the Borrower and the other
Loan Parties in accordance with the PATRIOT Act.
SECTION 10.17 No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates.  The Borrower agrees that nothing in the Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its stockholders or its affiliates, on the other.  The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
there under) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person.  The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such borrower, in connection
with such transaction or the process leading thereto.
SECTION 10.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


-100-

--------------------------------------------------------------------------------




(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature Pages Follow]




-101-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HORIZON GLOBAL CORPORATION,
By:            
Name:
Title:


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,
By:            
Name:    
Title:    


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO
THE CREDIT AGREEMENT
Name of Lender,
By:            
Name:
Title:
For any Lender requiring a second signature line:
By:            
Name:
Title:












[Signature Page to Credit Agreement]